Exhibit 10.1
 
LEASE
 
FOR PREMISES LOCATED AT
 
1751 SOUTH FORDHAM STREET, SUITE F,
 
LONGMONT, COLORADO
 
BETWEEN
 
CHROMADEX ANALYTICS, INC.
 
AS TENANT
 
AND
 
LONGMONT DIAGONAL INVESTMENTS LLC
 
AS LANDLORD
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
LEASE
1.
PRINCIPAL TERMS.

 
2.
PREMISES LEASED; DESCRIPTION

 
3.
PRESENT CONDITION OF PROPERTY

 
4.
TERM

 
5.
RENT

 
6.
TAXES - REAL PROPERTY - PAID BY TENANT - PROTEST

 
7.
TAXES - TENANT'S PERSONAL PROPERTY - PAID BY TENANT

 
8.
UTILITIES AND SECURITY SERVICES

 
9.
HOLDING OVER

 
10.
ALTERATION - CHANGES AND ADDITIONS

 
11.
MECHANIC'S LIENS

 
12.
SIGNAGE

 
13.
MAINTENANCE AND REPAIRS

 
14.
CONDITION UPON SURRENDER - RETURN OF KEYS

 
15.
USE OF THE PREMISES; COMPLIANCE WITH LAWS; RULES AND REGULATIONS

 
16.
INSURANCE

 
17.
FIRE REGULATIONS - TENANT RESPONSIBILITY

 
18.
REPLACEMENT OF BUILDING - CASUALTY DAMAGE

 
19.
ENVIRONMENTAL MATTERS

 
20.
ENTRY BY LANDLORD

 
21.
DEFAULT - REMEDIES BY LANDLORD

 
22.
LEGAL PROCEEDINGS AGAINST TENANT BY THIRD PARTIES; TENANT TO PAY LANDLORD'S FEES

 
23.
INDEMNIFICATION BY TENANT AND BY LANDLORD

 
24.
ASSIGNMENT OR SUBLETTING

 
25.
LANDLORD'S WARRANTY OF TITLE; QUIET ENJOYMENT

 
26.
ADDITIONAL DEVELOPMENT OF PROPERTY - RIGHTS OF LANDLORD

 
27.
GOVERNMENTAL ACQUISITION OF THE PREMISES

 
28.
SUBORDINATION OF THE LEASEHOLD TO MORTGAGES

 
29.
MEMORANDUM OF LEASE - CONFIDENTIALITY

 
30.
NO WAIVER OF BREACH; ACCEPTANCE OF PARTIAL PAYMENTS OF RENT

 
31.
CONTROLLING LAW; PARTIAL INVALIDITY; MODIFICATIONS OR EXTENSIONS.

 
32.
INUREMENTS

 
33.
TIME

 
34.
ADDRESSES; EMPLOYER IDENTIFICATION NUMBERS; METHOD OF GIVING NOTICE

 
35.
DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS

 
36.
ADDITIONAL PROVISIONS

 
-1-

--------------------------------------------------------------------------------

 

LEASE
 
THIS LEASE (the "Lease") is made and entered into this 14th day of April, 2016,
by and between LONGMONT DIAGONAL INVESTMENTS LLC, a Delaware limited liability
company, hereinafter referred to as "Landlord," and CHROMADEX ANALYTICS, INC., a
Nevada corporation, hereinafter referred to as "Tenant."
 
W I T N E S S E T H:
 
In consideration of the covenants, terms, conditions, agreements, and payments
as hereinafter set forth, the parties hereto covenant and agree as follows:
 
1.           PRINCIPAL TERMS.  Capitalized terms, first appearing in quotations
in this Section, elsewhere in this Lease or any Exhibits, are definitions of
such terms as used in this Lease and Exhibits and shall have the defined meaning
whenever used. Any Addenda and/or Exhibits referred to herein and attached
hereto are incorporated herein by reference.
 
 
1.1
"Building":
The building having an address of 1751 South Fordham Street, in the City of
Longmont, County of Boulder, State of Colorado, consisting of approximately
61,600 rentable square feet of space, as generally described on Exhibit A-1
attached hereto

 
 
1.2
"Premises":
Approximately 10,052 rentable square feet located in Suite #F, as generally
depicted on Exhibit A-2 attached hereto.

 
 
1.3
 
 
 
 
 
 
 
1.4
"Initial Term":
 
 
 
 
 
 
 
"Base Rent":
87 whole calendar months following the Commencement Date plus any partial month
in which the Commencement Date occurs
 
"Commencement Date": Upon the Delivery Date (as hereafter defined), estimated to
be on or before July 1, 2016
 
"Expiration Date": the last day of the 87th whole calendar month following the
Commencement Date
 
 










Period
 
Annually/RSF
   
Monthly
 
Months 1-12*
  $ 10.25     $ 8,586.08 * Months 13-24   $ 10.75     $ 9,004.92   Months 25-36
  $ 11.25     $ 9,423.75   Months 37-48   $ 11.75     $ 9,842.58   Months 49-60
  $ 12.25     $ 10,261.42   Months 61-72   $ 12.75     $ 10,680.25  
Months 73-84
  $ 13.25     $ 11,099.08  
Months 85-87
  $ 13.75     $ 11,517.92  

 
*Subject to abatement as provided in Section 5.1 below

 
 
Tenant shall pay Landlord Base Rent for the first whole calendar month for which
Tenant is obligated to pay Base Rent concurrent with Tenant's execution of this
Lease

 
 
1.5
 
1.6
 
Tenant Improvements:
 
Operating Expenses:
 
In accordance with the Work Letter attached as Exhibit B
 
Initial Estimate of Operating Expenses: $4.43 per square foot of the Building
Initial Estimated Payment: $3,710.86 per month
Tenant's Share: 16.3182%

 





 
1.7
"Deposit":
$175,000.00, subject to reduction as provided below
Tenant shall pay Landlord the Deposit concurrent with Tenant's execution of this
Lease



 
 
1.8
"Permitted Use":
Research and development laboratory consistent with a PUD-I zoning
classification, and related general office uses

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
1.9
"Guarantor":
None



 
1.10
Landlord's Notice Address:
Longmont Diagonal Investments LLC
c/o Goff Capital Partners, L.P.
6465 South Greenwood Plaza Blvd, Suite 1075
Centennial, Colorado 80111
Attn: Conrad Suszynski
 
with a copy to
 
Goff Capital Partners, L.P.
500 Commerce St., Suite 700
Fort Worth, Texas 76102
Attn: Mark Collier

 









 
 
Landlord's Fax Number:
(720) 250-9631

 



 
1.11
Rent Payment Address:
by U.S. Mail:
 
Longmont Diagonal Investments LLC
P.O. Box 731747
Dallas, TX 75373-1747
 
by overnight mail:
 
JPMorgan Chase (TX1-0029)
 
Attn: Longmont Diagonal Investments LLC 731747
14800 Frey Road, 2nd Floor
Ft. Worth, TX 76155


















 
1.12
 
1.13
 
 
Landlord's Tax I.D.:
 
Tenant's Notice Address:
 
Precommencement Address:
 
 
 
Post Commencement Address:
 
 
Tenant's Fax Number:
45-4210159
 
 
 
10005 Muirlands Blvd
Suite G
Irvine, CA 92618
 
At the Premises
 
(949) 419-0294

 













 
1.14
Tenant's Tax I.D.:
90-0070340

 
 
1.15
Landlord's Broker:
Dean Callan & Company and Newmark Grubb Knight Frank

 



 
1.16
 
1.17
Cooperating Broker:
 
Parking:
Rare Space Inc.
 
35 unreserved parking spaces



 
 
-3-

--------------------------------------------------------------------------------

 
 
 
1.18
Attachments:
[check if applicable]

 
 
X
Addendum

 
X
Exhibit A-1:  Legal Description of Building

 
X
Exhibit A-2:  Premises

 
X
Exhibit B:  Work Letter for Tenant Improvements

 
X
Exhibit C:  Form of Commencement Agreement

 
X
Exhibit D:  Form of Tenant's Estoppel Certificate

 
X
Exhibit E:  Form of Subordination Agreement, Acknowledgement of Lease
Assignment, Estoppel, Attornment and Non-Disturbance Agreement

 
X
Exhibit F:  Tenant-Owned Alterations



2.           PREMISES LEASED; DESCRIPTION.   Landlord hereby leases unto Tenant
the Premises which is a part of the Building on the land ("Land"), a more
detailed description of which is described on Exhibit A-1. A floorplan showing
the location of the Premises within the Building is attached as Exhibit
A-2.  The leasing of the Premises is made according to the terms of this Lease,
including the non-exclusive right to use, subject to the provisions of this
Lease, to use all appurtenances thereto and all fixtures attached thereto,
roadways, sidewalks, and other common areas serving the Building, as Landlord
may from time to time designate for use by tenants of the Building.  Tenant
shall have access to the Premises and the parking areas at the Building 24 hours
per day, 7 days per week, and 365 days per year subject to the provisions of
this Lease.
 
3.           PRESENT CONDITION OF PROPERTY.  Tenant has examined and accepts the
Building, improvements, and any fixtures on the Premises, in present condition,
subject to the construction of Tenant Improvements as detailed in the Work
Letter ("Work Letter") attached hereto as Exhibit B and made a part hereof by
this reference.  No representation, statement, or warranty, express or implied,
has been made by or on behalf of Landlord as to the condition of the Premises,
or as to the use that may be made of same.  In no event shall Landlord be liable
for any defect in the Premises or for any limitation on the use of the Premises.
 
4.           TERM.
 
4.1           Initial Term.  The Initial Term of this Lease commences at 12:01
a.m. on the Commencement Date and terminates at 12:00 midnight on the Expiration
Date (the Initial Term, together with any extensions thereof, plus any partial
month prior to the Initial Term is herein referred to as the "Term"). The
Commencement Date of the Initial Term as set forth in  Section 1 shall be
subject to those adjustments of the Commencement Date, if any, set forth in
Section 4.2 which relate to the performance of construction on the Premises.
 
4.2           Tenant Improvement Construction.  The Commencement Date of this
Lease shall be delayed until Landlord delivers possession of the Premises with
the Tenant Improvements, described in the Work Letter, Ready for Occupancy (as
defined in the Work Letter) (the "Delivery Date").  If for any reason Landlord
is delayed and the Delivery Date does not occur on or prior to the anticipated
Commencement Date, such failure will not affect the validity of this Lease, but
in such case the Commencement Date shall be postponed, and Tenant shall not be
obligated to pay Rent, until the Premises are Ready for Occupancy (unless such
delay is due to a delay caused by Tenant, in which case Tenant's Rent
obligations and the Commencement Date shall occur on the date the Premises would
have been Ready for Occupancy had there been no delay by Tenant). If the
Delivery Date is other than the first day of the month, then the Commencement
Date will be further delayed to the first day of the month following the
Delivery Date but all provisions hereof, including Tenant's obligation to pay
Rent (prorated for a partial month), will be in effect as of the Delivery
Date.  If the Commencement Date is delayed, the Expiration Date shall be
extended so that the Initial Term will continue for its full period and end on
the last day of a calendar month.  The postponement of Tenant's obligation to
pay Rent is in full settlement of all claims which Tenant may otherwise have by
reason of Landlord's delay of delivery of the Premises. Promptly following the
Commencement Date, Landlord and Tenant agree to execute a commencement agreement
in the form attached as Exhibit C setting forth the Commencement Date, the
Expiration Date and such other matters described therein or requested by
Landlord.
 
4.3           Delivery of Possession. Taking possession of the Premises by
Tenant on the Delivery Date is conclusive evidence that the Premises are in the
condition agreed upon between Landlord and Tenant and acknowledgment by Tenant
of satisfactory completion of any work which Landlord has agreed to perform,
including the Tenant Improvements (subject to any punchlist items identified
pursuant to the Work Letter).  Tenant may, upon written consent by Landlord in
its sole discretion, have access to the Premises during Tenant Improvement
construction for the purpose of moving in Tenant-owned furniture, fixtures,
cabling, equipment and inventory.  This access and the items so moved in shall
not in any way prevent or materially interrupt construction of the Tenant
Improvements, nor shall Landlord, its agent, employees, subcontractors, or any
other person on the Premises whether invited or not invited, be liable for the
protection, care or security of Tenant-owned items.  This Section shall not be
construed so as to permit Tenant to occupy the Premises prior to the
satisfaction of all requirements for Tenant's insurance set forth below or to
operate its business from the Premises.  If Tenant commences its usual business
therein, all terms and provisions of this Lease shall apply as of the date
Tenant commences its business, including the obligation for the payment of all
Rent and other amounts owing hereunder, however, such early occupancy shall not
advance the Expiration Date of this Lease.
 
 
-4-

--------------------------------------------------------------------------------

 
 
                5.           RENT.  All amounts, including Base Rent or any
additional Rent, to be paid by Tenant pursuant to this Lease as the context
requires, are sometimes referred to collectively as "Rent".  Tenant shall pay
Rent to Landlord as follows:
 
5.1           Base Rent.   Subject to the provisions below, commencing on the
Delivery Date and on the first day of each month thereafter, Tenant shall pay
minimum Base Rent in the amount stated in Section 1.4, in advance without
notice.  Rent shall be paid without set off, abatement, or diminution (except as
expressly provided in Section 21.10), at the address set forth in Section 1.11,
or at such other place as Landlord from time to time designates in writing.
Notwithstanding anything to the contrary, and so long as there has been no event
of default (as hereinafter defined) Tenant may occupy the Premises and abate
payment of Base Rent (but not Operating Expenses, utilities or any other charges
required to be paid by Tenant hereunder) for the 90 day period following the
Commencement Date (the "Abated Rent Period"). Base Rent payable hereunder is
allocable to, and will be accrued by the parties during, their fiscal periods in
which the same is actually paid.  No portion of Base Rent paid by Tenant during
periods outside of the Abated Rent Period will be allocated to such Abated Rent
Period, nor is such Base Rent intended to be allocable to the Abated Rent
Period. If at any time during the Term, an event of default occurs, Tenant shall
owe Landlord, in addition to all other amounts, the Base Rent abated hereunder.
Tenant has no obligation to pay the Base Rent abated hereunder if no event of
default occurs prior to the Termination Date.
 
5.2           Operating Expenses.  In addition to Base Rent, Tenant shall pay to
Landlord as additional Rent during the Term hereof, Tenant's Share, as
hereinafter defined, of the Operating Expenses, as hereinafter defined, for each
year of the Term.  Tenant's Share of Operating Expenses shall be payable in
accordance with the following provisions:
 
5.2.1           "Tenant's Share" is defined, for purposes of this Lease, to be
the percentage as set forth in Section 1.6 hereof, which percentage is
determined by dividing the approximate rentable square footage of the Premises
by the total approximate rentable square footage of space contained in the
entire Building, as such square footages are set forth in Section 1 hereof.   It
is understood and agreed that Tenant's Share is subject to revision in the event
the actual size of the Building is increased or decreased by Landlord, as
provided for herein.
 
5.2.2           "Operating Expenses" is defined, for purposes of this Lease, to
include all reasonable costs incurred by Landlord for or in connection with the
ownership, management, operation, maintenance and repair of the Building as is
necessary to keep the Building in a safe and good order and condition including
as is required by all applicable laws, codes, rules and regulations ("Applicable
Laws").  Operating Expenses may include but are not limited to, the following:
 
(1)           The maintenance and repair of common areas, if any;
 
(2)           The maintenance and repair, including striping and sealing where
applicable, of parking areas, loading and unloading areas, trash areas,
roadways, sidewalks, walkways, stairways, parkways and driveways;
 
(3)           Snow removal (Landlord is responsible for snow removal of more
than 2");
 
(4)           The preventative maintenance and repair of all heating, air
conditioning, plumbing, electrical systems, life safety equipment (including
fire detection and suppression systems), locks and security systems,
telecommunication and other equipment used in common by, or for the benefit of
Tenant, tenants or occupants of the Building;
 
(5)           The maintenance, repair and replacement of all landscaped areas,
including irrigation systems and fences;
 
(6)           Window washing and the maintenance and repair of parking lot
lighting;
 
(7)           The preventative maintenance and repair of Building exteriors
(including roofs) and any other publicly mandated services to the Building;
 
(8)           The cost of all utilities including water, sewer, gas, and
electricity, except for those utilities separately metered and paid for by
Tenant or tenants;
 
(9)           All costs incurred in the maintenance and/or cleaning of the
Building or Premises, except for janitorial costs specific to the Premises which
shall be contracted for and paid directly by Tenant;
 
(10)         All real property taxes and assessments levied against the Building
or land by any governmental or quasi-governmental authority or under any
covenants, declarations, easements or restrictions (collectively referred to
herein as "Taxes"). Taxes are computed on an accrual basis based on the year in
which they are levied;
 
 
-5-

--------------------------------------------------------------------------------

 
 
(11)           Insurance premiums for the Building, including property damage
coverage, together with loss of rent endorsement; the part of any claim paid
under the deductible portion of any insurance policy carried by Landlord; public
liability insurance; and any other insurance carried by Landlord on any
component parts of the Building;
 
(12)           All labor costs, including wages, costs of worker's compensation
insurance, payroll taxes, fringe benefits, including pension, profit-sharing and
health for employees of Landlord, or Landlord's management company, at or below
the level of Building Manager, who are providing services to the Building or the
business park of which the Building is a part;
 
(13)           Professional building management fees equal to 4% of gross rents
for the Building;
 
(14)           Reasonable legal, accounting, inspection, and other consulting
fees (including fees for consultants for services that actually result in a
reduction in Operating Expenses due to improvement in the operation, maintenance
or state of repair of the project of which the Premises are a part).
 
Operating Expenses shall specifically not include:
 
(a)           The costs of replacements of equipment or improvements that are
considered capital items under Generally Accepted Accounting Principles
("GAAP"), except for (i) costs of capital improvements and structural repairs
and replacements to the Building to conform to new Applicable Laws or changes in
any Applicable Laws subsequent to the date of this Lease ("Required Capital
Improvements") and necessitated due to Tenant's Permitted Use, and (ii) the
costs of any capital improvements and structural repairs and replacements
designed primarily to reduce Operating Expenses ("Cost Savings
Improvements").  Expenditures for Required Capital Improvements and Cost Savings
Improvements will be amortized at a market rate of interest over the useful life
of such capital improvement (as reasonably determined by Landlord's
accountants); however, the amortized amount of any Cost Savings Improvement in
any year will be equal to the estimated resulting reduction in Operating
Expenses;
 
(b)           The costs of alterations of tenant spaces or other capital
expenditures except for such costs, as reasonably amortized by Landlord, where
one of the purposes of such capital expenditure was to improve Building
operating efficiency resulting in cost savings to Tenant;
 
(c)           Principal and interest payments, points, fees and any other
mortgage related charges or expenses;
 
(d)           Leasing commissions or other related leasing expenses;
 
(e)           Any expenses paid by any tenant directly to third parties, or as
to which Landlord is otherwise reimbursed by any third party, other tenant or
tenants, or by insurance proceeds;
 
(f)           Depreciation of the Building; and
 
(g)           Cost for, or contributions to, reserves of any kind.
 
The Operating Expenses for the first and last years of the Term shall be
prorated according to that portion of such year as to which Tenant is
responsible for a share of such expenses.  Certain items of maintenance (such as
landscape maintenance and snow removal) are performed by Landlord on numerous
areas owned and/or maintained by Landlord, in addition to the Premises, and the
cost thereof cannot be precisely ascribed to the Premises.  As to such services
which are performed on areas in addition to the Premises, the cost for all areas
so serviced shall be allocated to the Premises in proportion to the square feet
of building floor space in the Premises compared to the square feet of building
floor space in the entire area to which such services are provided.  Landlord
shall keep reasonable records of such cost.
 
 
-6-

--------------------------------------------------------------------------------

 
 
                                                5.2.3           Operating
Expenses for the calendar year in which the Term commenced have been estimated
(the "Initial Estimate") and such Initial Estimate is set forth in Section 1.6
of this Lease.  Until notice is given by Landlord of a change in such estimate,
Tenant shall make estimated monthly payments in the amount last advised by
Landlord; the amount of such estimate that Tenant is obligated to pay as of the
commencement of Tenant's obligations under this Lease as Tenant's Share of
Operating Expenses is set forth as the Initial Estimated Payment in Section 1.6
of this Lease.  Landlord shall deliver to Tenant within 90 days after the
expiration of each calendar year a reasonably detailed statement showing
Tenant's Share of the actual Operating Expenses incurred during such year.  If
Tenant's payments under this Section during said subject year exceed Tenant's
Share of actual Operating Expenses as indicated on said statement, Tenant shall
be entitled to credit the amount of such overpayment against Tenant's Share of
Operating Expenses next falling due.  If Tenant's payments under this Section
during the subject calendar year were less than Tenant's Share of actual
Operating Expenses as indicated on said statement, Tenant shall pay to Landlord
the amount of the deficiency within 30 days after delivery by Landlord to Tenant
of said statement. During any periods of adjustments and prior to receipt of
Landlord's statement, Tenant shall continue to pay Landlord the amount of the
estimated payment for the prior calendar year and a retroactive adjustment, if
applicable, shall be made after Tenant's receipt of the statement which sets
forth the new estimated payment. Landlord and Tenant shall forthwith adjust
between them any balance determined to exist with respect to that portion of the
last year for which Tenant is responsible as to Operating Expenses,
notwithstanding that the Term may have terminated before the end of such year
and such obligation shall survive the expiration or earlier termination of this
Lease.  If Tenant disputes an adjustment submitted by Landlord or a proposed
increase or decrease in the estimated payment, Tenant shall give Landlord notice
of such dispute within 30 days after Tenant's receipt of the adjustment.  If
Tenant does not give Landlord timely notice, Tenant waives its right to dispute
the particular adjustment.  If Tenant timely objects, Tenant may engage its own
certified public accountants ("Tenant's Accountants") to verify the accuracy of
the statement complained of or the reasonableness of the estimated increase or
decrease.  Tenant's Accountants shall enter into a confidentiality agreement
satisfactory to Landlord.  If Tenant's Accountants determine that an error has
been made, Landlord's accountants and Tenant's Accountants shall endeavor to
agree upon the matter, failing which such matter shall be submitted to an
independent certified public accountant selected by Landlord, with Tenant's
reasonable approval, for a determination which will be conclusive and binding
upon Landlord and Tenant.  Tenant shall pay for all costs incurred by Tenant for
Tenant's Accountants; provided, however, if it is ultimately determined that an
error has been made in Landlord's determination of Tenant's Share of Operating
Expenses, and such error exceeds seven percent (7%), Landlord shall be
responsible for the cost of the audit by the Landlord's accountants,  Tenant's
Accounts, and the third accountant (if any), which costs must be determined on
an hourly or flat fee basis, and not on a percentage or contingent fee. 
Notwithstanding the pendency of any dispute, Tenant shall continue to pay
Landlord the amount of the estimated payment or adjustment determined by
Landlord's accountants until the adjustment has been determined to be
incorrect.  If it is determined that any portion of the Operating Expenses were
not properly chargeable to Tenant, then Landlord shall promptly credit or refund
the appropriate sum to Tenant.
 
5.3           Late Charges.  Tenant will pay a late charge equal to 5% of any
monthly Rent payment or other payment not paid when due, which payment shall be
in addition to any interest elsewhere provided for.  Notwithstanding the
foregoing, in the first instance of late payment during any 12-month period,
such late charge will not be assessed until the 5th day after Landlord has given
written notice to Tenant notifying Tenant that the payment is late.
 
5.4           Security Deposit.   Tenant has deposited and will keep on deposit
at all times during the Term with Landlord the Deposit as security for the
payment and performance of Tenant's obligations under this Lease, including but
not limited to payment of all Rent due under the terms hereof.  Landlord shall
not owe Tenant any interest on the Deposit.  At Landlord's election, deductions
may be made by Landlord from the amount so retained for the reasonable cost of
repairs to the Premises which should have been performed by Tenant, for any Base
Rent, additional Rent payment or any other sum delinquent under the terms
hereof, and for any sum used by Landlord in any manner to cure any default in
the performance of Tenant under the terms of this Lease.  In the event
deductions are so made during the Term, upon notice by Landlord, Tenant shall
redeposit such amounts so expended so as to maintain the Deposit in the amount
as herein provided for, within 10 days after receipt of such written demand from
Landlord.  Nothing herein contained shall limit the liability of Tenant as to
any repairs or maintenance of the Premises; and nothing herein shall limit the
obligation of Tenant promptly to pay all sums otherwise due under this Lease and
to comply with all the terms and conditions hereof.  If the entire Deposit has
not been utilized, the remaining amount will be refunded to Tenant or to whoever
is then the holder of Tenant's interest in this Lease, without interest, within
60 days after full performance of this Lease by Tenant.  Notwithstanding the
foregoing, on the first day of the 13th month of the Term following the
Commencement Date, if an event of default by Tenant has not occurred (or an
event of default by Tenant has occurred but has been cured within the applicable
cure period to the extent permitted under the Lease) as of the date of decrease,
the Deposit shall be decreased by $25,000.00 (resulting in the Deposit in the
amount of $150,000.00); thereafter, on the first day of the 25th month of the
Term following the Commencement Date, if an event of  default by Tenant has not
occurred (or an event of default by Tenant has occurred but has been cured
within the applicable cure period to the extent permitted under the Lease) as of
the date of decrease, the amount of the Deposit shall be decreased by $25,000.00
(resulting in the Deposit in the amount of $125,000.00); thereafter, on the
first day of the 37th month of the Term following the Commencement Date, if an
event of default by Tenant has not occurred (or an event of default by Tenant
has occurred but has been cured within the applicable cure period to the extent
permitted under the Lease) as of the date of decrease, the Deposit shall be
decreased by $75,000.00 (resulting in the Deposit in the amount of $50,000.00);
and thereafter, on the first day of the 49th month of the Term following the
Commencement Date, if an event of default by Tenant has not occurred (or an
event of default by Tenant has occurred but has been cured within the applicable
cure period to the extent permitted under the Lease) as of the date of the
decrease, the Deposit shall be decreased by $25,000.00 (resulting in the Deposit
in the amount of $25,000.00).  Landlord shall hold the Deposit as same may be
decreased hereunder for the remainder of the Term pursuant to the Lease.
 
5.5           Proration of Rent for Partial Months.  If the Term begins on other
than the first day of a month, Base Rent and additional Rent from such date
until the first day of the next succeeding calendar month shall be prorated on
the basis of the actual number of days in such calendar month and shall be
payable in advance.  If the Term terminates on other than the last day of the
calendar month, Rent from the first day of such calendar month until such
termination date shall be prorated on the basis of the actual number of days in
such month, and shall be payable in advance.
 
 
-7-

--------------------------------------------------------------------------------

 
 
6.           TAXES - REAL PROPERTY - PAID BY TENANT - PROTEST.  Tenant shall pay
as Operating Expenses, Tenant's Share of all real estate taxes and assessments
(excluding federal or state income taxes and franchise or estate taxes), as
shall, from and after the date hereof, be assessed upon the Premises and any
appurtenances or improvements thereto in accordance with Section 5.  The real
estate taxes and assessments for the year in which the Term shall begin, as well
as for the year in which this Lease shall end, shall be apportioned so that
Tenant shall pay only the portions that correspond with the portions of such
years as are within the Term.  In the event that the Premises are assessed for
tax purposes as a part of a larger parcel, the tax on the entire parcel shall be
prorated in proportion to the number of square feet of Building floor space on
each portion of the entire parcel.
 
Upon written request from Tenant, Landlord shall protest the tax assessment on
the Premises, to the extent that Landlord, in good faith, believes that such
protest is justifiable and likely to be successful.  In the event of any such
protest Tenant shall nevertheless pay to Landlord the taxes as assessed and
Tenant shall be entitled to the appropriate share of any refund.  Tenant shall
not protest any real property tax assessment on the Premises.
 
7.           TAXES - TENANT'S PERSONAL PROPERTY - PAID BY TENANT.  Tenant shall
be responsible for and timely pay any and all personal property taxes assessed
against any furniture, fixtures, equipment and items of a similar nature
installed and/or located in or about the Premises by Tenant.
 
8.           UTILITIES AND SECURITY SERVICES
 
8.1           Utilities.  Tenant shall obtain and contract directly with the
respective utility provider and pay all charges for any utilities separately
metered to the Premises. Tenant agrees that Landlord shall not be liable for
directly contracted utility services not being supplied to the Premises. Tenant
irrevocably appoints Landlord as Tenant's attorney-in-fact solely for the
purpose of terminating Tenant's account with any provider of such utilities if
Tenant abandons the Premises or if this Lease expires or is otherwise
terminated.

 
Tenant shall pay as Operating Expenses, Tenant's Share of all utilities
servicing the Premises on common meters with other tenants, including but not
limited to water, sewer, hot water, heat, gas, electricity, light, telephone,
cable TV.  Except as set forth herein, Landlord shall not be required to furnish
to Tenant any utility services of any kind, such as, but not limited to, water,
sewer, heat, gas, electricity, voice or data services, or other utilities used,
rendered, or supplied upon or in connection with the Premises.  Tenant agrees
that Landlord shall not be liable for failure to supply any utility service
during any period Landlord is unable to furnish such services and Landlord uses
reasonable diligence to supply such services, it being understood that Landlord
reserves the right to discontinue temporarily such services, or any of them, at
such times as may be necessary by reason of accident, unavailability of
employees, repairs, alterations or improvements, or whenever by reason of
strikes, lockouts, riots, acts of God or any other happening beyond control of
Landlord.  Landlord's obligations to furnish services shall be conditioned upon
the availability of adequate sources.  Landlord shall have the right to enter
upon the Premises at all reasonable times upon prior written or telephonic
notice as may be reasonable under the circumstances in order to make such
repairs, alterations and adjustments as shall be necessary in order to comply
with the provisions of any mandatory or voluntary fuel or energy saving or
similar statute, regulation or program. No prior notice shall be required in the
event of an emergency.
 
8.2           Private Security Service.  Landlord may, in its sole discretion,
engage a private security service, as an independent contractor, to patrol the
Building or the business park in which the Building is located, but Landlord
shall have no obligation to engage a private security service and shall not be
liable for any damages or loss which might have been averted had a private
security service been engaged.  If Landlord does so employ a private security
service, the cost thereof shall be considered an Operating Expense, and Tenant
agrees that neither Landlord nor the Building management company, nor their
respective members, officers, employees or agents shall have liability for
damages, liability or any claims (collectively, "Damages"), on account of any
injury to or death of any employee, agent, representatives or invitee of Tenant
arising out of the use or acts of the private security service.  Nothing herein
shall limit any action by Tenant against any person or entity providing private
security service, provided that neither Landlord nor the Building management
company, or their respective members, officers, employees or agents (other than
such security service) shall be party to, or liable for, any judgment entered in
such an action as a defendant, cross-defendant, third- party defendant, or
otherwise.  If Tenant desires a higher level of security services than Landlord
provides, or wishes to obtain an agreement that there will be liability for
actions, inactions, non-performance or quality of performance by a security
service, Tenant may engage such additional security service for the Premises as
Tenant chooses, at Tenant's sole expense.
 
9.           HOLDING OVER.  If, after expiration of the Term, Tenant shall
remain in possession of the Premises and continue to pay Rent without a written
agreement as to such possession, then Tenant shall be deemed a month-to-month
Tenant and the Base Rent rate during such holdover tenancy shall be equivalent
to 150% of the monthly Base Rent paid for the last month of tenancy under this
Lease, plus payment of 100% of all additional Rent under this Lease.  Such
month-to-month tenancy may be terminated by Landlord effective as of midnight on
any day which is more than 29 days after date of delivery of Landlord's written
notice of termination to Tenant. No holding over by Tenant shall operate to
renew or extend this Lease without the written consent of Landlord.
 
 
-8-

--------------------------------------------------------------------------------

 
 
10.           ALTERATION - CHANGES AND ADDITIONS.  Tenant shall not make any
improvements, additions or alterations to the Premises (collectively
"Alterations") during the Term without in each instance first obtaining the
written consent of Landlord. Landlord will not unreasonably withhold consent to
Tenants erecting inside partitions, adding to existing electric power service,
adding telephone outlets or other communication services, adding light fixtures,
installing additional heating and/or air conditioning, or making such other
Alterations as Tenant may desire.  Landlord, in its sole discretion, may
withhold its consent to Alterations which require new openings in the roof or
placement of additional equipment on the roof of the Building.
 
Prior to commencement of any Alterations, Tenant shall submit to Landlord a set
of fully detailed working drawings and specifications for the proposed
Alteration, prepared by a licensed architect or engineer; provided, however, if
Tenant so requests, Landlord will have the working drawings and specifications
prepared for Tenant, at Tenant's expense.  Tenant will pay Landlord's customary
hourly charges for review and approval of any working drawings and
specifications provided by Tenant, as additional Rent, to be paid within 30 days
after delivery of invoice.  In particular, but not as a limitation, the working
drawings must fully detail changes to mechanical, wiring and electrical,
lighting, plumbing and HVAC systems of the Premises, and the Building as
applicable, to Landlord's satisfaction.  Landlord may refuse to consent to
Alterations because of the inadequacy of the working drawings and
specifications.  All Alterations, along with any repair and maintenance work
performed by Tenant, shall be done at Tenant's expense with Landlord's prior
consent and subject to any conditions imposed by Landlord; however, if such work
is not performed by or on behalf of Landlord, Tenant shall pay Landlord its
supervisory fee within 30 days of receipt of an invoice from Landlord. Tenant
may not commence the Alterations until Landlord's written consent has been
given.  Any Alterations requested by Tenant of the telecommunication or data
transmission equipment, facilities, lines or outlets on the Premises shall be
performed only with Landlord's approval, and only by Landlord's approved
contractor.  Notwithstanding anything to the contrary set forth herein, Tenant
shall have the right to make non-structural Alterations costing less than
$25,000.00 (at any one time) without the consent of Landlord, so long as such
Alterations do not affect the Building's mechanical, electrical,
telecommunications, or life safety systems, do not increase the load on the
Building systems or structure, and are completed in accordance with Applicable
Laws and in accordance with the working drawings and specifications approved by
a licensed architect or engineer (copies of which shall be provided to Landlord
promptly following completion of such Alterations).
 
If within 30 days after such working drawings are submitted by Tenant to
Landlord for such approval, Landlord shall have not given Tenant notice of
disapproval, stating the reason for such disapproval, such working drawings
shall be considered denied by Landlord.  As a condition of approval for such
Alterations, Landlord shall have the right to require Tenant to furnish adequate
bonds or other security acceptable to Landlord for performance of and payment
for the work to be performed.
 
Upon the expiration or earlier termination of this Lease, all Alterations
(except trade fixtures, laboratory equipment and those items identified on
Exhibit F installed by or at the request of Tenant (the "Tenant-Owned
Alterations")) shall be and remain the property of Landlord, provided, however,
Landlord shall have the option to require Tenant to remove any or all such
Alterations, including any fixtures, equipment, and/or additions.  If Tenant
expressly requests Landlord's determination when requesting Landlord's consent
to Alterations, Landlord shall make its determination as to whether or not
Tenant shall be required to remove such Alterations and restore the Premises at
the expiration or earlier termination of this Lease.  If Tenant removes any
Alteration at Landlord's request or any Tenant-Owned Alterations, Tenant shall
repair and restore the Premises to the condition existing immediately prior to
such installation or Alteration or Tenant-Owned Alteration, normal wear and tear
excepted, all at Tenant's cost and expense.  All work done by or on behalf of
Tenant shall conform to Applicable Laws, including appropriate city, county and
state building codes and health standards and OSHA standards and Tenant shall be
responsible for obtaining and paying for building permits in connection
therewith.
 
Neither Landlord's right of entry, nor any actual inspection by Landlord, nor
Landlord's actual knowledge of any Alteration accomplished or in progress shall
constitute a waiver of Landlord's rights concerning Alterations by
Tenant.  Landlord's consent or approval of the working drawings and
specifications for any Alterations shall not constitute a warranty or
representation by Landlord (and shall not impose any liability on Landlord) as
to their completeness, design sufficiency, or compliance with Applicable
Laws.  If any Alterations, or removal of Alterations or fixtures and equipment,
cause damage to the structural portion, exterior finish, roof or other portions
of the Building, then the costs to repair such damage, and further maintenance
and repairs during the Term, shall thereafter be the sole responsibility of
Tenant.
 
11.           MECHANIC'S LIENS.  Tenant shall pay all costs for construction
done by it or caused to be done by it on the Premises as permitted by this
Lease.  Tenant shall keep the Building, other improvements and land of which the
Premises are a part free and clear of all mechanic's liens resulting from
construction by or for Tenant.  Tenant shall have the right to contest the
correctness or validity of any such lien if, by the earlier of the date an
action is commenced to foreclose such lien, or 15 days following demand by
Landlord, Tenant deposits with Landlord and/or any appropriate court or title
insurance company a bond or sum of money sufficient to allow issuance of title
insurance against the lien and/or to comply with the statutory requirements for
discharge of the lien found in Sections 38-22-130 and 38-22-131 of the Colorado
Revised Statutes, or any successor statutory provision.  Landlord shall have the
right to require Tenant's contractor(s), subcontractors and materialmen to
furnish to both Tenant and Landlord adequate lien waivers on work or materials
paid for, in connection with all periodic or final payments. Tenant's failure to
act in accordance with the foregoing shall be an event of default and Landlord
may, in addition to other remedies, pay such amounts, which together with
reasonable attorneys' fees incurred and interest, shall be immediately due
Landlord upon notice.  Landlord reserves the right to post notices on the
Premises that Landlord is not responsible for payment of work performed and that
Landlord's interest is not subject to any lien.
 
 
-9-

--------------------------------------------------------------------------------

 
 
12.           SIGNAGE.  Tenant shall place no signs on the Premises or the
Building (except inside the Premises and that are not visible from outside the
Premises) without prior written consent of Landlord. If Landlord approves
signage, Tenant shall be responsible for removing such signage and restoring the
area of the Building on which the signage was mounted on or before the
Expiration Date or earlier termination of this Lease.  Tenant may not put any
signs on the Premises indicating that the same are for rent, or available for
assignment or sub-lease, and may not put any signs of real estate brokers on the
Premises.  Notwithstanding the foregoing, Tenant shall have the right, subject
to Landlord's then applicable signage criteria and the regulations, codes and
covenants of the City of Longmont and the business park in which the Building is
located, to place identification signage at the entry to the Premises, at
Tenant's cost and expense.
 
13.           MAINTENANCE AND REPAIRS.
 
13.1  The Building.  Landlord shall be responsible for maintenance and repairs
of the roof, exterior finish and structural portions of the Building, along with
the common areas (including landscaped areas, parking areas, loading and
unloading areas, roadways, sidewalks, walkways, stairways, parkways and
driveways) of the Building (however, all expenditures by Landlord in this regard
shall be included in Operating Expenses except where specifically excluded).  If
any such maintenance or repairs are necessitated by damage caused by Tenant or
its employees, agents, contractors, sub-contractors, licensees, invitees or
guests, Tenant shall reimburse Landlord (subject to the waivers set forth in
Sections 13.3 and 16.5 below) for the reasonable and documented cost of same, as
additional Rent, to be paid within 10 days after delivery of invoice.
 
13.2  The Premises.  All maintenance, repairs and replacements of or within the
Premises shall be performed by Tenant, at its own expense, including all
necessary maintenance, repairs and replacements to pipes, plumbing and
electrical systems which exclusively serve the Premises, windows or other glass,
doors, fixtures, interior decorations, and all other appliances and
appurtenances.  Such repairs and replacements to the Premises, ordinary as well
as extraordinary, shall be made promptly, as and when necessary, so that the
Premises are maintained in good condition, consistent with the condition of the
Premises on the Commencement Date, normal wear and tear excepted.  All such
maintenance, repairs and replacements shall be in quality and class at least
equal to the original work.  If Tenant fails to timely make such maintenance,
repairs or replacements, Landlord may, but shall not be required to, make such
repairs and replacements on Tenant's behalf, and the cost and expense thereof
shall constitute and be collectable as additional Rent, together with interest
thereon as hereinafter provided.
 
13.3  Tenant's Property.  Notwithstanding Landlord's obligations elsewhere set
forth in this Lease, Tenant agrees that Landlord is not liable for any damage to
the personal property of Tenant or consequential damages to Tenant.  Except to
the extent arising out of Landlord's gross negligence or willful misconduct,
Tenant shall indemnify and save harmless Landlord of and from liability for
damages, liability or any claims against Landlord, including costs, attorney's
fees and expenses of Landlord in defending against the same, on account of any
injury to (or death of) any employee, agent, representative or invitee of
Tenant.
 
14.           CONDITION UPON SURRENDER - RETURN OF KEYS.  Subject to the
requirements of Tenant pursuant to Section 10, Tenant shall vacate the Premises
in the same condition as when received, ordinary wear and tear and damage by
casualty or condemnation, excepted, cleaned to the same standard as when
received, and shall remove all of Tenant's property, so that Landlord can
repossess the Premises not later than midnight on the day upon which this Lease
or any extension hereof expires or is otherwise terminated.  Landlord shall have
the same rights to enforce this covenant by ejectment and for damages or
otherwise as for the breach of any other conditions or covenant of this
Lease.  Upon expiration or termination of this Lease, Tenant shall deliver to
Landlord keys which operate all locks on the exterior and interior of the
Premises, including keys to locks on cupboards and closets.  Tenant shall
retrieve all keys to the Premises which Tenant has delivered to employees or
others, and include same with the keys delivered to Landlord.
 
15.           USE OF THE PREMISES; COMPLIANCE WITH LAWS; RULES AND
REGULATIONS.  Tenant shall use the Premises for the Permitted Use and for no
other purpose.  Tenant's use of the Premises shall comply with all present and
future Applicable Laws of any governmental authority having jurisdiction over
the Premises with respect to Tenant's use or operation in the Building.  No
outside storage at the Building by or on behalf of Tenant shall be allowed
unless first approved by Landlord in writing and then only in such areas as are
designated as storage areas by Landlord. Tenant shall not commit or suffer any
waste on the Premises.  Tenant shall not permit any nuisance to be maintained on
the Premises nor permit any disorderly conduct, noise, vibrations, or odors or
other activity that may be dangerous or offensive to other occupants of any
other part of the property of which the Premises are a part and/or of any
adjoining property.  Tenant shall be liable for the cost of any damage to the
Premises or Building or the common areas, sidewalks, and pavements adjoining the
same which results from the movement of heavy articles or heavy vehicles or
utility cuts made by or on behalf of Tenant.  Tenant shall not overload the
floors or any other part of the Premises.
 
As part of a common scheme for orderly development, use and protection, of its
various properties and those properties adjacent to the Premises, Landlord may
impose upon Tenant reasonable rules and regulations concerning parking and
vehicle traffic; locations at which deliveries are to be made and access
thereto; trash disposal; use of common areas such as recreation areas,
corridors, and sidewalks; signs and directories; use of communication wires or
cables which are used in common but which may be inadequate fully to serve all
the demands placed upon them; provided that such rules and regulations shall be
uniform in their application and shall not violate the express terms of this
Lease elsewhere set forth.
 
 
-10-

--------------------------------------------------------------------------------

 
 
16.           INSURANCE.
 
16.1           Landlord's Insurance.  Landlord shall keep the Building and the
Building improvements (excluding, however, Tenant's leasehold improvements,
alterations, additions, trade fixtures, merchandise and personal property)
insured throughout the Term against losses covered by ISO Causes of Loss –
Special Form Coverage, as defined in the insurance industry, which shall also
cover loss of rents.  Landlord shall pay any premium on such policy and such
costs shall be included in Operating Expenses. Landlord may purchase a single
policy covering buildings and grounds in addition to the Building and the
Premises.  In that event, the premium shall be allocated among the various
covered buildings and the Premises in proportion to the number of square feet of
building floor space in each area for the Liability Insurance and the total
insured value of the building for the Property Insurance.
 
16.2           General Liability Insurance.  Tenant agrees to carry
comprehensive general liability insurance in the minimum total amount of
$2,000,000 for each occurrence of bodily injury and $2,000,000 for each
occurrence of property damage or $2,000,000 Combined Single Limits (CSL) bodily
injury and property damage; at least $1,000,000 of such insurance coverage shall
be primary coverage and the remaining $1,000,000 of such coverage may be
pursuant to an umbrella or excess liability policy.  Tenant also agrees to carry
Comprehensive Automobile Liability insurance, including Owned, Employers
Non-Owned, and Hire Auto Coverage, with a combined single limit of not less than
$2,000,000 per occurrence for bodily injury and property damage; at least
$1,000,000 of such insurance coverage shall be primary coverage and the
remaining $1,000,000 of such coverage may be pursuant to an umbrella or excess
liability policy.  Tenant shall supply to Landlord certificates of insurance as
provided in Section 16.6.  In the event Tenant fails to secure such insurance or
to give evidence to Landlord of such insurance by depositing with Landlord
certificates as provided below, Landlord may purchase such insurance in Tenant's
name and charge Tenant the premiums therefor.  Bills for the premiums therefor
shall be deemed and paid as additional Rent due within 10 days after delivery of
invoice.  Landlord, Goff Capital Partners, L.P., the Building manager, Flatiron
Property Management LLC, and such other parties that Landlord shall reasonably
require from time to time shall be named as additional insured's (using
endorsement form CG 20 10 07 04 or such other form Landlord may require from
time to time) in all of the foregoing insurance policies with a statement to
that effect set forth in the certificates of insurance furnished to
Landlord.  Flatiron Property Management LLC, having an address of 2101 Ken Pratt
Boulevard, Suite 101, Longmont, Colorado 80501, or such other party that
Landlord shall require from time to time, shall be named "Certificate Holder" on
all certificates of insurance required hereunder.  In the event Tenant has
multiple locations all insured under one policy, then Tenant shall provide to
Landlord an aggregate limit endorsement specific to the Premises.
 
16.3           Tenant Improvements.  Tenant agrees to carry insurance covering
all of Tenant's leasehold improvements, alterations, additions, trade fixtures,
merchandise and personal property from time to time in, on or upon the Premises,
at least as broad as ISO Causes of Loss – Special Form Coverage and Equipment
Breakdown Protection Coverage, including Flood and Earthquake, against risks of
direct physical loss or damage (commonly known as "all risk" and "boiler and
machinery") for the full replacement cost of Tenant's property located at the
Premises, with a deductible amount not to exceed $10,000.00.  Any policy
proceeds shall be used for the repair or replacement of the property damaged or
destroyed unless this Lease shall cease and terminate due to destruction of the
Premises as provided below. Leasehold improvements shall include all
improvements above the concrete floor and below the concrete or steel roof deck
and roof structure whether completed specifically for Tenant or existing prior
to the Commencement Date and those tenant improvements made by Tenant or on
Tenant's behalf by Landlord.
 
16.4           Other Insurance.  Tenant shall purchase and maintain workers'
compensation and employer's liability insurance as follows: Worker's
Compensation Coverage A – Statutory Coverage in an amount required by the State
of Colorado; Worker's Compensation Coverage B – Employers Liability Coverage in
the amounts of $1,000,000 Each Accident, $1,000,000 Disease, Policy Limit, and
$1,000,000 Disease, Each Employee.


Tenant agrees to carry other insurance against such other hazards and in such
amounts as the holder of any mortgage or deed of trust to which this Lease is
subordinate may require from time to time.
 
16.5           Mutual Waiver and Waiver of Subrogation.  Landlord and Tenant
waive all rights of recovery against the other and its respective officers,
partners, members, agents, representatives, and employees for loss or damage to
its real and personal property kept in the Building which is capable of being
insured against under ISO Causes of Loss - Special Form Coverage and Equipment
Breakdown Protection Coverage and to the extent of damages and coverage under
worker's compensation and employers liability insurance required under this
Lease, or for loss of business revenue or extra expense arising out of or
related to the use and occupancy of the Premises.  Tenant also waives all such
rights of recovery against Landlord's Building manager and/or property
manager.  Each party shall, upon obtaining the property damage insurance
required by this Lease, notify the insurance carrier that the foregoing waiver
is contained in this Lease and obtain an appropriate waiver of subrogation
provision in the policies.
 
 
-11-

--------------------------------------------------------------------------------

 
 
                                16.6           Other Provisions Regarding
Tenant's Insurance.  All insurance required of Tenant in this Lease shall be
effected under enforceable policies issued by insurers licensed to do business
in the State of Colorado with a Best's Financial Strength Rating of no less than
A-X.  Tenant shall use reasonable efforts to deliver to Landlord a certificate
evidencing a new or renewal policy prior to the expiration date of any such
policy, and shall in any event deliver such certificate to Landlord no later
than two (2) business days after such new or renewal policy is issued.  Within
10 days after Landlord's request, Landlord shall be furnished with satisfactory
evidence of the payment of the premium on any policy required to be maintained
by Tenant hereunder.  To the extent obtainable, all policies shall contain an
agreement that, notwithstanding any act or negligence of Tenant which might
otherwise result in forfeiture of such insurance, such policies shall not be
canceled except upon 30 days prior written notice to Landlord, and that the
coverage afforded thereby shall not be affected by the performance of any work
in or about the Premises.  All policies of insurance required to be carried by
Tenant hereunder shall be primary and non-contributory to any insurance
maintained by Landlord, Landlord's Building manager and their employees,
affiliates, advisors and designees.  If Tenant provides any insurance required
of Tenant by this Lease in the form of a blanket policy, Tenant shall furnish
satisfactory proof that such blanket policy complies in all respects with the
provisions of this Lease, and that the coverage thereunder is at least equal to
the coverage which would be provided under a separate policy covering only the
Premises.
 
16.7           Changes in Standard Policies.  If the definition of insurance
industry policy language relating to "all-risk" insurance or other term changes,
the insurance requirements hereunder shall be modified to conform to the
existing insurance industry language; however, the dollar amount of the
coverage's required under this Lease shall not be less than those existing at
the time of the date of this Lease.
 
16.8           No Use of Premises in Violation of Insurance Policies.  Tenant
shall make no use of the Premises which would void or make voidable any
insurance upon the Premises or Building or which would increase any insurance
premiums for insurance on the Premises or the Building.
 
17.           FIRE REGULATIONS - TENANT RESPONSIBILITY.  It shall be Tenant's
sole and exclusive responsibility to meet all fire regulations of any
governmental unit having jurisdiction over the Premises or with respect to the
Premises or required as a result of Tenant's Alterations to the extent such
regulations affect Tenant's operations, at Tenant's sole expense.
 
18.           REPLACEMENT OF BUILDING - CASUALTY DAMAGE.  If the Premises are
damaged or destroyed by fire or other cause at any time after the Commencement
Date of this Lease, Landlord shall proceed with due diligence to repair or
restore the same to the same condition as existed before such damage or
destruction, and as soon as possible thereafter will give possession to Tenant
of the Premises without diminution or change of location.  Provided, however,
that in case of total destruction of the Premises by fire or other casualty, or
in case the Building is so badly damaged that, in the reasonable opinion of
Landlord, it is not feasible to repair or rebuild the same, or such damage
cannot in Landlord's reasonable determination be repaired within 180 days
following the occurrence of such damage, then, Landlord shall give notice to
Tenant of such determination and Landlord or Tenant shall have the right to
terminate this Lease by notice to the other party not later than 30 days after
the date on which Landlord provides written notice of such determination.  In
the event the Premises are rendered temporarily untenantable because of fire or
other casualty, and this Lease is not terminated by either Landlord or Tenant as
provided above, then monthly Base Rent shall abate on the untenantable area
until the Premises are restored to their former condition, abatement to be based
on the square feet of Building floor space in the untenantable area compared to
the total rentable square feet of Building floor space in the
Premises.  Provided, however, that to the extent the damage or destruction
results from the negligence or other action of Tenant or its employees, agents,
contractors, subcontractors, invitees, guests or licensees, Tenant shall pay for
the restoration or repair, to the extent the cost of same is not covered by
Landlord's insurance.
 
19.           ENVIRONMENTAL MATTERS.
 
19.1           Definitions.
 
19.1.1           Hazardous Material.  Hazardous Material means any substance:
 
(a)           the presence of which requires investigation, notice or
remediation under any applicable federal, state or local statute, regulation,
ordinance, order, action, policy or common law; or
 
(b)           which is or becomes defined as a "hazardous material," "hazardous
waste," "hazardous substance," "regulated substance," "pollutant" or
"contaminant" under any federal, state or local statute, regulation, rule or
ordinance or amendments thereto including the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. §9601 et seq.), Toxic
Substances Control Act (15 U.S.C. §2601 et seq.), the Colorado Underground
Storage Tank Act (Colo. Rev. Stat. §25-18-101 et seq.), and/or the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.); or
 
(c)           which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic, or otherwise hazardous and is or becomes
regulated by any governmental authority, agency, department, commission, board,
agency or instrumentality of the United States, the State of Colorado or any
political subdivision thereof; or
 
(d)           the presence of which on the Premises causes or threatens to cause
a nuisance upon the Premises or to adjacent properties or poses or threatens to
pose a hazard to the health or safety of persons on or about the Premises; or
 
 
-12-

--------------------------------------------------------------------------------

 
 
(e)           which contains gasoline, diesel fuel or other petroleum
hydrocarbons; or
 
(f)           which contains polychlorinated biphenyls (PCBs), asbestos or urea
formaldehyde foam insulation; or
 
(g)           radon gas.
 
19.1.2           Environmental Requirements.  Environmental Requirements means
all applicable present and future statutes, regulations, rules, ordinances,
codes, licenses, permits, orders, approvals, plans, authorizations, concessions,
franchises, and similar items, of all governmental agencies, departments,
commissions, boards, bureaus, or instrumentalities of the United States, states
and political subdivisions thereof and all applicable judicial, administrative,
and regulatory decrees, judgments, and orders relating to the protection of
human health or the environment, including:
 
(a)           All requirements, including but not limited to those pertaining to
reporting, licensing, permitting, investigation, and remediation of emissions,
discharges, releases, or threatened releases of Hazardous Materials, chemical
substances, pollutants, contaminants, or hazardous or toxic substances,
materials or wastes whether solid, liquid, or gaseous in nature, into the air,
surface water, groundwater, or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
chemical substances, pollutants, contaminants, or hazardous or toxic substances,
materials, or wastes, whether solid, liquid, or gaseous in nature; and
 
(b)           All requirements pertaining to the protection of the health and
safety of employees or the public.
 
19.1.3           Environmental Damages.  Environmental Damages means all claims,
judgments, damages, losses, penalties, fines, liabilities (including strict
liability), encumbrances, liens, costs, and expenses of investigation and
defense of any claim, whether or not such claim is ultimately defeated, and of
any good faith settlement or judgment, of whatever kind or nature, contingent or
otherwise, matured or unmatured, foreseeable or unforeseeable, including
reasonable attorneys' fees and disbursements and consultants' and witnesses'
fees, any of which are incurred at any time as a result of the existence of
Hazardous Material upon, about, beneath the Premises or migrating or threatening
to migrate to or from the Premises, or the existence of a violation of
Environmental Requirements pertaining to the Premises, including:
 
(a)           Damages for personal injury, or injury to property or natural
resources occurring upon or off of the Premises, foreseeable or unforeseeable,
including lost profits, consequential damages, the cost of demolition and
rebuilding of any improvements on real property, interest and penalties
including but not limited to claims brought by or on behalf of employees of
Tenant;
 
(b)           Fees incurred for the services of attorneys, consultants,
contractors, experts, laboratories and all other costs incurred in connection
with the investigation or remediation of such Hazardous Materials or violation
of Environmental Requirements including, but not limited to, the preparation of
any feasibility studies or reports or the performance of any cleanup,
remediation, removal, response, abatement, containment, closure, restoration or
monitoring work required by any federal, state or local governmental agency or
political subdivision or court, or reasonably necessary to make full economic
use of the Premises and any other property in a manner consistent with its
current use or otherwise expended in connection with such conditions, and
including any reasonable attorneys' fees, costs and expenses incurred in
enforcing this Lease or collecting any sums due hereunder;
 
(c)           Liability to any third person or governmental agency to indemnify
such person or agency for costs expended in connection with the items referenced
herein; and
 
(d)           Diminution in the value of the Premises and adjoining property,
and damages for the loss of business and restriction on the use of or adverse
impact on the marketing of rentable or usable space or of any amenity of the
Premises and adjoining property.
 
19.1.4           Landlord Indemnified Parties.  "Landlord Indemnified Parties"
means Landlord, any other person who acquires an interest in the Premises in any
manner, including by purchase at a foreclosure sale or otherwise, and the
directors, officers, shareholders, employees, partners, agents, contractors,
subcontractors, experts, licensees, affiliates, lessees, mortgagees, trustees,
heirs, devisees, successors, assigns, guests and invitees of such persons.
 
 
-13-

--------------------------------------------------------------------------------

 
 
19.2           Indemnification Obligation.  Tenant, its successors in interest
by merger, acquisition, consolidation or otherwise, assigns and guarantors,
agree to indemnify, defend, reimburse and hold harmless Landlord Indemnified
Parties from and against any and all Environmental Damages arising from
activities of Tenant or its employees, agents, contractors, subcontractors, or
guests, licensees, or invitees which (1) result in the presence of Hazardous
Materials upon, about or beneath the Premises or migrating to or from the
Premises, or (2) result in the violation of any Environmental Requirements
pertaining to the Premises and the activities thereon.  Tenant shall have no
obligation to the Landlord Indemnified Parties for any claims, losses, damages,
cost or other liabilities of any kind or nature which do not arise from the acts
or omissions of Tenant or its employees, agents, contractors, subcontractors,
guests, licensees or invitees, including claims, losses, damages, costs or other
liabilities which are the result of any conditions on the Property existing on
the date Tenant takes occupancy of any portion of the Premises or any Hazardous
Materials introduced on the Premises, Building or property on which the Building
is located by Landlord, any party under Landlord's control, or any parties other
than Tenant or its employees, agents, contractors, subcontractors, guests,
licensees or invitees.  Tenant's obligation shall include the burden and expense
of the Landlord Indemnified Parties in defending all claims, suits and
administrative proceedings, including reasonable attorneys' fees and expert
witness and consulting fees, even if such claims, suits or proceedings are
groundless, false or fraudulent, and conducting all negotiations of any
description, and paying and discharging, when and as the same become due, any
and all judgments, penalties or other sums due against Landlord Indemnified
Parties, and all such expenses incurred in enforcing the obligation to
indemnify.  Tenant, at its sole expense, may employ additional counsel of its
choice to associate with counsel representing the Landlord Indemnified Parties.
 
19.3           Tenant's Obligation to Remediate.  Notwithstanding the obligation
of Tenant to indemnify Landlord pursuant to this Lease, Tenant shall, upon
demand of Landlord, and at its sole cost and expense, promptly take all actions
to remediate the Premises which are reasonably necessary to mitigate
Environmental Damages or to allow full economic use of the Premises, or are
required by Environmental Requirements, which remediation is necessitated by the
1) introduction of a Hazardous Material upon, about or beneath the Premises or
2) a violation of Environmental Requirements, either of which is caused by the
actions of Tenant, its employees, agents, contractors, subcontractors, guests,
invitees or licensees.  Such actions shall include, but not be limited to, the
investigation of the environmental condition of the Premises, the preparation of
any feasibility studies, reports or remedial plans, and the performance of any
cleanup, remediation, containment, operation, maintenance, monitoring or
restoration work, whether on or off of the Premises.  Tenant shall take all
actions necessary to restore the Premises to the condition existing prior to the
introduction of Hazardous Material upon, about or beneath the Premises,
notwithstanding any lesser standard of remediation allowable under applicable
law or governmental policies.  All such work shall be performed by one or more
contractors, selected by Tenant and approved in advance and in writing by
Landlord.  Tenant shall proceed continuously and diligently with such
investigatory and remedial actions, provided that in all cases such actions
shall be in accordance with all applicable requirements of governmental
entities.  Any such actions shall be performed in a good, safe and workmanlike
manner and shall minimize any impact on the business conducted at the
Premises.  Tenant shall pay all costs in connection with such investigatory and
remedial activities, including but not limited to all power and utility costs,
and any and all taxes or fees that may be applicable to such activities.  Tenant
shall promptly provide to Landlord copies of testing results and reports that
are generated in connection with the above activities, and copies of any
correspondence with any governmental entity related to such
activities.  Promptly upon completion of such investigation and remediation,
Tenant shall permanently seal or cap all monitoring wells and test holes to
industrial standards in compliance with applicable federal, state and local laws
and regulations, remove all associated equipment, and restore the Premises to
the maximum extent possible, which shall include, without limitation, the repair
of any surface damage, including paving, caused by such investigation or
remediation hereunder.  Provided, however, that Tenant shall not be obligated to
remediate environmental damages which result from seepage of Hazardous Materials
onto the Premises from adjacent property unless the presence on the adjacent
property was caused by Tenant or its employees, agents, contractors,
subcontractors, guests, invitees or licensees.
 
19.4           Notification.  If Tenant shall become aware of or receive notice
or other communication concerning any actual, alleged, suspected or threatened
violation of Environmental Requirements, or liability of Tenant for
Environmental Damages in connection with the Premises or past or present
activities of any person thereon, or that any representation set forth in this
Lease is not or is no longer accurate, including but not limited to notice or
other communication concerning any actual or threatened investigation, inquiry,
lawsuit, claim, citation, directive, summons, proceeding, complaint, notice,
order, writ, or injunction, relating to same, then Tenant shall deliver to
Landlord, within ten days of the receipt of such notice or communication by
Tenant, a written description of said violation, liability, correcting
information, or actual or threatened event or condition, together with copies of
any such notice or communication.  Receipt of such notice shall not be deemed to
create any obligation on the part of Landlord to defend or otherwise respond to
any such notification or communication.
 
19.5           Negative Covenants.
 
19.5.1           No Hazardous Material on Premises.   Except in strict
compliance with all Environmental Requirements, Tenant shall not cause, permit
or suffer any Hazardous Material to be brought upon, treated, kept, stored,
disposed of, discharged, released, produced, manufactured, generated, refined or
used upon, about or beneath the Premises by Tenant, its agents, employees,
contractors, subcontractors, guests, licensees or invitees, or any other
person.  Tenant shall deliver to Landlord copies of all documents which Tenant
provides to any governmental body in connection with compliance with
Environmental Requirements with respect to the Premises, such delivery to be
contemporaneous with provision of the documents to the governmental agency.
 
 
-14-

--------------------------------------------------------------------------------

 
 
19.5.2           No Violations of Environmental Requirements.  Tenant shall not
cause, permit or suffer the existence or the commission by Tenant, its agents,
employees, contractors, subcontractors or guests, licensees or invitees, or by
any other person of a violation of any Environmental Requirements upon, about or
beneath the Premises or any portion thereof.
 
19.5.3           No Environmental or Other Liens.  Tenant shall not create or
suffer or permit to exist with respect to the Premises, any lien, security
interest or other charge or encumbrance of any kind, including without
limitation, any lien imposed pursuant to section 107(f) of the Superfund
Amendments and Reauthorization Act of 1986 (42 U.S.C. section 9607(1)) or any
similar state statute to the extent that such lien arises out of the actions of
Tenant, its agents, employees, contractors, subcontractors or guests, licensees
or invitees.
 
19.6           Landlord's Right to Inspect and to Audit Tenant's
Records.  Landlord shall have the right in its sole and absolute discretion, but
not the duty, to enter and conduct an inspection of the Premises to inspect and
audit Tenant's records concerning Hazardous Materials at any reasonable time
upon reasonable prior notice to determine whether Tenant is complying with the
terms of this Lease, including but not limited to the compliance of the Premises
and the activities thereon with Environmental Requirements and the existence of
Environmental Damages as a result of the condition of the Premises or
surrounding properties and activities thereon.  If Landlord has reasonable cause
to believe Tenant is in default with respect to any of the provisions of this
Lease related to Hazardous Materials, Environmental Requirements or
Environmental Damages, then Landlord shall have the right, but not the duty, to
retain at the sole expense of Tenant an independent professional consultant to
enter the Premises to conduct such an inspection and to inspect and audit any
records or reports prepared by or for Tenant concerning such compliance;
provided, however, if such inspection and audit shall disclose that Tenant is
not in default with respect to any of the provisions of this Lease related to
Hazardous Materials, Environmental Requirements or Environmental Damages, then
Tenant shall not be required to pay for the cost of such inspection and
audit.  Tenant hereby grants to Landlord the right to enter the Premises upon
reasonable prior notice and to perform such tests on the Premises as are
reasonably necessary in the opinion of Landlord to assist in such audits and
investigations.  Landlord shall use reasonable efforts to minimize interference
with the business of Tenant by such tests inspections and audits, but Landlord
shall not be liable for any interference caused thereby.
 
19.7           Landlord's Right to Remediate.  Should Tenant fail to perform or
observe any of its obligations or agreements pertaining to Hazardous Materials
or Environmental Requirements, then Landlord shall have the right, but not the
duty, without limitation upon any of the rights of Landlord pursuant to this
Lease, to enter the Premises personally or through its agents, consultants or
contractors and perform the same.  Tenant agrees to indemnify Landlord for the
costs thereof and liabilities therefrom as set forth in Section 19.2.
 
19.8           Survival of Environmental Obligations.  The obligations of Tenant
as set forth in Section 19 and all of its subsections shall survive termination
of this Lease.
 
20.           ENTRY BY LANDLORD.  Landlord, or its authorized representative,
and/or any lender or prospective lender, shall have the right to enter the
Premises during the Term at all reasonable times during usual business hours for
purposes of inspection, and/or the performance of any maintenance, repairs or
replacement therein.  Landlord shall give Tenant such advance notice of entry as
is reasonable in light of the purpose for the entry, except in the event of an
emergency or regularly scheduled maintenance when no notice is
required.  Landlord shall have the right, upon reasonable notice and during
normal business hours, to enter the Premises and show the same to a prospective
tenant during the last 270 days of this Lease or any extended term, unless the
Term shall have been extended by mutual written agreement or delivery of notice
of exercise of any option to extend.
 
21.           DEFAULT - REMEDIES OF LANDLORD.
 
21.1           Default Defined.  Any one or more of the following events (each
of which is herein sometimes called "event of default") shall constitute a
default:
 
21.1.1           Tenant defaults in the due and punctual payment of any Rent,
taxes, tax deposits, insurance premiums, maintenance fees or other sums required
to be paid by Tenant under this Lease when and as the same shall become due and
payable; provided, however, that Tenant shall have a right to cure such event of
default: (a) for the first occurrence in a calendar year, not later than 5 days
after receipt of written notice of such non-payment by Landlord, and (b) for the
second occurrence within a calendar year, within five (5) days after such
payment is due, without a notice requirement. For a third and subsequent
occurrence within such calendar year, it shall be an event of default if Tenant
defaults in the due and punctual payment of any Rent, taxes, tax deposits,
insurance premiums, maintenance fees or other sums required to be paid by Tenant
under this Lease when and as the same shall become due and payable.
 
21.1.2           Tenant abandons the Premises;
 
21.1.3           Tenant defaults in the performance of or compliance with any of
the covenants, agreements, terms and conditions contained in this Lease other
than those referred to in the foregoing Section 21.1.1, and such default shall
continue for a period of 10 business days after written notice thereof from
Landlord to Tenant, and shall not be cured as permitted by Section 21.9;
 
 
-15-

--------------------------------------------------------------------------------

 
 
21.1.4           Tenant files a voluntary petition in bankruptcy or is
adjudicated a bankrupt or insolvent, or takes the benefit of any relevant
legislation that may be in force for bankrupt or insolvent debtors or files any
petition or answer seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief for itself under any
present or future federal, state or other statute, law or regulation, or
proceedings are taken by Tenant under any relevant Bankruptcy Act in force in
any jurisdiction available to Tenant, or Tenant seeks or consents to or
acquiesces in the appointment of any trustee, receiver or liquidator of Tenant
or of all or any substantial part of its properties or of the Premises, or makes
any general assignment for the benefit of creditors;
 
21.1.5           A petition is filed against Tenant seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future federal, state or other statute, law or
regulation, and shall remain undismissed for an aggregate of 120 days, or if any
trustee, receiver or liquidator of Tenant or of all or any substantial part of
its properties or of the Premises is appointed without the consent or
acquiescence of Tenant and such appointment remains unvacated for an aggregate
of 20 days.
 
21.2           Landlord's Remedies in the Event of Default.  In the event of any
event of default, Landlord shall have the option, without further notice to
Tenant or further demand for performance, to exercise any one or more of the
following remedies (and any other remedy available at law or in equity):
 
21.2.1           If Tenant has been late in payment of Rent or other sums due on
four or more occasions during any period of one year, Landlord, without
terminating this Lease, may 1) require that all future payments be made by bank
cashier's check, and/or 2) require an additional security deposit in the amount
of the then-current Base Rent for two months, and/or 3) require that Rent for
each month be paid on or before the 15th day of the preceding month.  Such
requirement shall be imposed by Landlord's written notice delivered to
Tenant.  The additional security deposit shall be paid within 10 days after
delivery of the notice.  Landlord may or may not exercise the remedies provided
in this Section 21.2.1, in its sole discretion.  The exercise of the remedies
provided in this Section 21.2.1 shall not be required prior to the exercise of
any other available remedy.
 
21.2.2           Without obligation to seek a new tenant, to institute suit
against Tenant to collect each installment of Rent or other sum as it becomes
due or to enforce any other obligation under this Lease even though the Premises
be left vacant.
 
21.2.3           As a matter of right, to procure the appointment of a receiver
for the Premises by any court of competent jurisdiction upon ex parte
application and without notice, notice being hereby expressly waived.  All
rents, issues and profits, income and revenue from the Premises shall be applied
by such receiver to the payment of the rent, together with any other obligations
of Tenant under this Lease.
 
21.2.4           To re-enter and take possession of the Premises and all
personal property therein and to remove Tenant and Tenant's agents and employees
therefrom, and either:
 
a)  terminate this Lease and sue Tenant for damages for breach of the
obligations of Tenant to Landlord under this Lease; or
 
b)  without terminating this Lease, relet, assign or sublet the Premises and
personal property, as the agent and for the account of Tenant in the name of
Landlord or otherwise, upon the terms and conditions Landlord deems fit with the
new tenant for such period (which may be greater or less than the period which
would otherwise have constituted the balance of the Term) as Landlord may deem
best, and collect any Rent due upon any such reletting.  In this event, the
rents received on any such reletting shall be applied first to the expenses of
reletting and collecting, including, without limitation, all repossession costs,
reasonable attorneys' fees, and real estate brokers' commissions, alteration
costs and expenses of preparing said Premises for reletting, and thereafter
toward payment of the Base Rent and of any other amounts payable by Tenant to
Landlord.  If the sum realized shall not be sufficient to pay the Rent and other
charges due from Tenant, then within five days after demand, Tenant will pay to
Landlord any deficiency as it accrues.  Landlord may sue therefor as each
deficiency shall arise if Tenant shall fail to pay such deficiency within the
time limit.


Landlord agrees to use commercially reasonable efforts in order to mitigate its
damages following any event of default by Tenant under this Lease beyond any
applicable period of notice and cure; provided, however, nothing shall require
Landlord to (i) attempt to re-lease the Premises unless and until Landlord
obtains possession of the Premises, or (ii) lease the Premises in smaller
increments than a full floor (except with respect to portions of the Premises
located on multi-tenant floors, if any, in which event there shall be no minimum
increment for such portions).
 
21.3           Tenant to Surrender Peaceably.  In the event Landlord elects to
re-enter or take possession of the Premises, Tenant shall quit and peaceably
surrender the Premises to Landlord, and Landlord may enter upon and re-enter the
Premises and possess and repossess itself thereof, by force, summary
proceedings, ejectment or otherwise, and may dispossess and remove Tenant and
may have, hold and enjoy the Premises and the right to receive all rental income
of and from the same.
 
21.4           No Termination by Re-Entry.  No re-entry or taking of possession
by Landlord shall be construed as an election on Landlord's part to terminate or
accept surrender of this Lease unless Landlord's written notice of such
intention is delivered to Tenant.
 
 
-16-

--------------------------------------------------------------------------------

 
 
                                21.5           Injunction.  In the event of any
breach by Tenant of any of the agreements, terms, conditions or covenants
contained in this Lease, Landlord, in addition to any and all other rights,
shall be entitled to enjoin such breach and shall have the right to invoke any
right and remedy allowed at law or in equity or by statute or otherwise for such
breach as though re-entry, summary proceedings, and other remedies were not
provided for in this Lease.
 
21.6           Remedies Listed are Cumulative and Non-Exclusive.  The
enumeration of the foregoing remedies does not exclude any other remedy, but all
remedies are cumulative and shall be in addition to every other remedy now or
hereafter existing at law or in equity.
 
21.7           Interest on Sums Past Due.  In addition to the late charge which
is elsewhere established, all Rent and all other amounts due from Tenant
hereunder shall bear interest at the rate of 18% percent per annum compounded
annually from their respective due dates until paid, provided that this shall in
no way limit, lessen or affect any claim for damages by Landlord for any breach
or default by Tenant.
 
21.8           Attorneys' Fees.  Reasonable attorneys' fees, expert witness
fees, consulting fees and other expenses incurred by either party by reason of
the breach by either party in complying with any of the agreements, terms,
conditions or covenants of this Lease shall constitute additional sums to be
paid  to the prevailing party on demand.
 
21.9           Time to Cure Certain Non-Monetary Defaults.  In the event of any
default other than failure to pay a sum of money, for which notice has been
given as provided herein, which because of its nature can be cured but not
within the period of grace heretofore allowed, then such default shall be deemed
remedied, if the correction thereof shall have been commenced within said grace
period or periods and shall, when commenced, be diligently prosecuted to
completion.
 
21.10           Landlord Default.  If Landlord is in default under any of its
obligations and the default continues for 30 days after written notice from
Tenant (subject to extension pursuant to Section 22.9), Tenant may pursue all
remedies at law or in equity.  Except as expressly provided hereinbelow, Tenant
may not offset any sum due or assertedly due from Landlord to Tenant against any
sum due from Tenant to Landlord.
 
Notwithstanding anything in this Section 21.10 to the contrary, if such Landlord
default is a result of Landlord’s failure to make repairs or provide essential
services and Landlord has not begun within 30 days after the receipt by Landlord
of written notice from Tenant of the alleged failure to perform and pursue a
cure with reasonable diligence, then Tenant may, at its option, and after
providing Landlord with five (5) days' prior written notice of its intent to do
so, effect such cure and shall furnish Landlord with a statement of the cost of
such cure upon substantial completion thereof; provided, however, that Tenant
shall not effectuate any cure which will affect any structural component of the
Building or effectuate a cure in such manner as to void applicable warranties or
materially and adversely interfere with other tenants' use, utilities or quiet
enjoyment of their premises in the Building.  With respect to Tenant’s cure
relating to any mechanical component of the Building, Tenant’s notice to
Landlord of its election to cure shall include the name of Tenant’s proposed
contractor for such cure for Landlord’s reasonable approval, which approval
shall not be unreasonably withheld, conditioned or delayed.
 
Landlord shall reimburse Tenant for the actual, reasonable costs of any repair
or other cure performed by Tenant in accordance with this Section 21.10 (as
documented by invoices) within 30 days of receipt of Tenant’s written
demand.  If Landlord fails to pay Tenant within such 30-day period, Tenant shall
be permitted to offset the amount due against its next payment(s) of Base Rent
coming due; provided, however, that if Landlord disputes that such default
exists or disputes the reasonableness of the amount to be paid, by written
notice to Tenant prior to the expiration of the 30-day period, then Landlord
shall have no obligation to pay such amount until Tenant has obtained a final
non-appealable court judgment that such sum was due and payable to Tenant under
the terms of this Section 21.10 and wrongfully withheld by Landlord. To the
extent any portion thus reimbursed to Tenant by Landlord represents an amount
that would have been included in the Operating Expenses of the Building if paid
by Landlord to perform the obligation in question, Landlord shall be entitled to
include in Operating Expenses such amount.


Tenant agrees that if Tenant obtains a judgment against Landlord arising out of
Landlord's obligations under this Lease, such judgment may be satisfied only by
execution and sale of Landlord's interest in the Premises leased hereby.  Tenant
may not seek execution against other property of Landlord, nor pursue any
judgment, execution or other remedy against the partners or other owners of
Landlord or any of their property.  Immediately upon receipt of Landlord's
written request, Tenant will release any property (other than the Premises
leased hereby) from the lien of any judgment obtained by Tenant against Landlord
arising out of Landlord's obligations under this Lease.
 
 
-17-

--------------------------------------------------------------------------------

 
 
                22.           LEGAL PROCEEDINGS AGAINST TENANT BY THIRD PARTIES;
TENANT TO PAY LANDLORD'S FEES.  In the event of any proceeding at law or in
equity wherein Landlord, without being in default as to its covenants under the
terms hereof, shall be made a party to any litigation by reason of Tenant's
interest in the Premises, Tenant shall be liable for and shall pay all costs and
expenses incurred by Landlord, including reasonable attorneys' fees, expert
witness fees and consultant's fees.
 
23.           INDEMNIFICATION BY TENANT AND BY LANDLORD.  Tenant shall indemnify
and save harmless Landlord of and from liability for damages or claims against
Landlord, including costs, attorneys' fees and expenses of Landlord in defending
against the same, on account of injuries to (or death of) any person or
property, if the injuries (or death)  are caused by Tenant, its agents,
subcontractors, servants or employees, or if such injuries (or death) are the
result of the violation by Tenant, its agents, subcontractors, servants, or
employees, of laws, ordinances, other governmental regulations, or of the terms
of this Lease.
 
Landlord shall indemnify and save harmless Tenant of and from liability for
damages or claims against Tenant, including costs, attorneys' fees and expenses
of Tenant in defending against the same, on account of injuries to (or death of)
any person or property, if the injuries (or death) are caused by Landlord, its
agents, or employees, or where such injuries (or death) are the result of the
violation by Landlord, its agents, or employees, of laws, ordinances, other
governmental regulations, or of the terms of this Lease.
 
Tenant acknowledges that Landlord provides recreation facilities for the use of
employees of Tenant and other occupants within the property developed by
Landlord, which property presently includes Long's Peak Industrial Park, First,
Second and Third Filings, and portions of St. Vrain Centre, both in the City of
Longmont and County of Boulder, Colorado, and will include such additional
property in the immediate vicinity thereof as may be developed by Landlord.  The
term "recreation facilities" includes, at present, a fitness trail with 34
exercise stations, volleyball courts, basketball courts, and a park, and will
include such additional facilities as Landlord may provide.  Tenant releases
Landlord from liability for damages or claims against Landlord on account of any
injury to (or death of) an employee, agent or invitee of Tenant arising out of
the use of the recreation facilities.  Tenant acknowledges that Landlord may
cease to operate the recreation facility at any time for any reason without
cause.
 
24.           ASSIGNMENT OR SUBLETTING.
 
24.1           Tenant shall not sublet any part of the Premises nor assign or
otherwise transfer this Lease or any interest herein (sometimes referred to as
"Transfer," and the subtenant or assignee may be referred to as "Transferee")
without the prior written consent of Landlord in each instance first being
obtained, which consent will not be unreasonably withheld or delayed provided
that:  (1) Tenant complies with the provisions of Section 24.3; (2) Landlord
declines to exercise its rights under Section 24.3; (3) the Transferee is
engaged in a business and the portion of the Premises will be used for the
Permitted Use in a manner which is in keeping with the then standards of the
Building and does not conflict with any exclusive use rights granted to any
other tenant of the Building; (4) the Transferee has reasonable financial worth
in light of the responsibilities involved; (5) there is no event of default by
Tenant at the time it makes its request; (6) the Transferee is not a
governmental or quasi-governmental agency; and (7) the Transferee is not a
tenant or currently negotiating a lease with Landlord in any building owned by
Landlord in the metropolitan area of the Building.
 
24.2           A Transfer shall include a sale by Tenant of substantially all of
its assets or stock if Tenant is a publicly traded corporation, a merger of
Tenant with another corporation, the transfer of 49% or more of the stock in a
corporate tenant whose stock is not publicly traded, or transfer of 49% or more
of the beneficial ownership interests in a partnership or limited liability
company tenant.  Notwithstanding anything to the contrary in this Section 24,
Tenant may, without obtaining Landlord's consent, complete a Transfer to a
Permitted Transferee subject to the following conditions: (i) the proposed use
of the Premises shall be the same as Tenant's use and Landlord shall not be
required, as a result of Applicable Laws, to make any Alterations or renovations
to the Building or common areas or provide special services as a result of such
Transfer; and (ii) not less than 30 days following the effective date of the
Transfer, Tenant provides Landlord with documentation evidencing such
transaction and such other evidence as Landlord may reasonably require to
establish that such transaction complies with the provisions of this
Section.  "Permitted Transferee" means: (i) any subsidiary or affiliate in which
Tenant owns a substantial interest; (ii) any parent of Tenant; (iii) any
subsidiary or affiliate in which Tenant's parent owns a substantial interest; or
(iv) any successor entity into which Tenant may be merged or consolidated or any
entity which purchases all or substantially all of the assets or stock of Tenant
provided that the resulting corporation has a net worth at least equal to
Tenant's net worth as of the date of this Lease.
 
24.3           Except for a Transfer to a Permitted Transferee, Tenant must
notify Landlord at least 60 days prior to the desired date of a proposed
Transfer ("Transfer Request").  The Transfer Request shall describe the terms
and conditions of the proposed Transfer.  Within 30 days following receipt of a
Transfer Request, Landlord shall notify Tenant ("Landlord's Notice") of its
election of the following as applicable:
 
(1)           If a Transfer Request involves 25% or more of the Premises,
Landlord may recapture such space by terminating Tenant's Lease obligations as
to the applicable portion of the Premises; provided, however, if Landlord makes
such election, Tenant may, within 15 days after Landlord's Notice, withdraw a
Transfer Request.  If such termination occurs, it shall be effective on the date
designated in Landlord's Notice, which date shall not be more than 30 days
following such notice; or
 
 
-18-

--------------------------------------------------------------------------------

 
 
(2)           Landlord may waive Landlord's rights under item (1) above, in
which case Tenant shall be free to make a Transfer substantially identical to
that described in the Transfer Request to any third party, subject to Landlord's
consent as provided in Section 24.1.  If Tenant does not complete the Transfer
within 60 days following Landlord's Notice or materially modifies terms from
those in the Transfer Request, then, prior to a Transfer to a third party,
Tenant must resubmit a modified Transfer Request to Landlord and repeat the
process in accordance with the provisions hereof.
 
24.4           All documents utilized by Tenant to evidence a Transfer are
subject to approval by Landlord.  Tenant shall pay Landlord's expenses,
including reasonable attorneys' fees, of determining whether to consent and in
reviewing and approving the documents.  Tenant shall provide Landlord with such
information as Landlord reasonably requests regarding a proposed Transferee,
including financial information.
 
24.5           Following any Transfer in accordance with this Section 24,
Landlord may, after any default by Tenant, collect rent from the Transferee or
occupant and apply the net amount collected to the Rent, but no such collection
will be deemed an acceptance of the Transferee or occupant as Tenant or release
Tenant from its obligations.   Consent to a Transfer shall not relieve Tenant
from obtaining Landlord's consent to any other Transfer.  Notwithstanding a
Transfer, even if consented to by Landlord, Tenant will not be released and
continues to be primarily liable for its obligations.  If Tenant collects any
rent or other amounts from a Transferee in excess of the Rent for any monthly
period, Tenant shall pay Landlord 50% of such monthly excess, as and when
received, after deduction of Tenant's reasonable transaction costs incurred for
such Transfer.
 
24.6           If a trustee or debtor in possession in bankruptcy is entitled to
assume control over Tenant's rights under this Lease and assigns such rights to
any third party notwithstanding the provisions hereof, the rent to be paid by
such party shall be increased to the current Base Rent (if greater than that
being paid for the Premises) which Landlord charges for comparable space in the
Building as of the date of such third party's occupancy.  If Landlord is
entitled under the Bankruptcy Code to "Adequate Assurance" of future performance
of this Lease, the parties agree that such term includes the following:
 
(1)           Any assignee must demonstrate to Landlord's reasonable
satisfaction a net worth (as defined in accordance with GAAP consistently
applied) at least as large as the net worth of Tenant on the Commencement Date
increased by 7%, compounded annually, for each year thereafter through the date
of the proposed assignment.  Tenant's financial condition was a material
inducement to Landlord in executing this Lease.
 
(2)           The assignee must assume and agree to be bound by the provisions
of this Lease.
 
25.           LANDLORD'S WARRANTY OF TITLE; QUIET ENJOYMENT.  Subject to the
exercise of Landlord's remedies following the occurrence of an event of default,
Landlord covenants it has good right to lease the Premises in the manner
described herein and that Tenant shall peaceably and quietly have, hold, occupy,
and enjoy the Premises during the Term, except as provided in Section 28
concerning subordination to mortgage lenders.
 
26.           ADDITIONAL DEVELOPMENT OF PROPERTY - RIGHTS OF LANDLORD.  Landlord
reserves, during the Term upon reasonable prior notice to Tenant, the right to
go upon and deal with the Premises or part thereof for the purpose of
implementing a common development plan for the project of which the Premises are
a part, and to install non-exclusive sidewalks, paths, roadways and other street
improvements for use by vehicles, pedestrians, and for parking; to undertake
such drainage programs to handle underground and surface drainage water and to
make any other changes and/or improvements as Landlord shall deem advisable in
the exercise of its sole discretion; provided, however, any such action by
Landlord shall not unreasonably interfere with the rights of Tenant hereunder.
 
27.           GOVERNMENTAL ACQUISITION OF THE PREMISES.  The parties agree that
Landlord shall have sole and exclusive authority to negotiate and settle all
matters pertaining to the acquisition of all or part of the Premises by a
governmental agency by eminent domain or threat thereof (condemnation), and to
convey all or any part of the Premises under threat of condemnation, and this
Lease shall terminate as to any area so conveyed.  It is agreed that any
compensation for land and/or buildings to be taken whether resulting from
negotiation and agreement or condemnation proceedings, shall be the exclusive
property of Landlord, and that there shall be no sharing whatsoever between
Landlord and Tenant of any such sum. Such taking of property shall not be
considered as a breach of this Lease by Landlord, nor give rise to any claims in
Tenant for damages or compensation from Landlord.  Tenant may separately claim
and recover from the condemning authority the value of any personal property
owned by Tenant which is taken, and any relocation expenses owed to Tenant by
the condemning authority, provided that any such recovery shall not reduce
Landlord's recovery.  If any portion of the Premises is so taken, then Landlord,
at its election, may replace the square footage taken with space in the
Building, or may provide building area essentially the same as the Premises in a
reasonably adjacent location, within 10 days after the conveyance or taking,
under the same terms and conditions as contained in this Lease, and this Lease
shall be in full force and effect as to the new Premises.  If Landlord does not
so provide reasonable space, then Tenant shall have two options.  First, Tenant
may terminate this Lease by written notice delivered to Landlord within 60 days
after the conveyance or taking.  Second, Tenant may retain the remaining portion
of the Premises, under all the terms and conditions hereof, but the  Base Rent
shall be reduced in proportion to the number of square feet of building floor
space taken compared to the number of square feet of building floor space in the
Premises prior to the taking.
 
 
-19-

--------------------------------------------------------------------------------

 
 
28.           SUBORDINATION OF THE LEASEHOLD TO MORTGAGES.  This Lease shall be
subject and subordinate in priority at all times to the lien of any existing
and/or hereafter executed mortgages and trust deeds encumbering the
Premises.  Although no instrument or act on the part of Tenant shall be
necessary to effectuate such subordination, Tenant will execute and deliver such
further reasonable instruments subordinating this Lease to the lien of any such
mortgages or trust deeds as may be desired by the mortgagee or holder of such
trust deeds.  Tenant hereby appoints Landlord as his attorney in fact,
irrevocably, to execute and deliver any such instrument for Tenant. Tenant
further agrees that promptly following the Commencement Date and Landlord's
request for the same, Landlord and Tenant will execute an estoppel certificate
in the form attached as Exhibit D setting forth the Commencement Date, the
Expiration Date and such other matters described therein or requested by
Landlord, and thereafter, at any time and from time to time upon not less than
10 days prior written request by Landlord, to execute, acknowledge, and deliver
to Landlord an estoppel affidavit in form acceptable to Landlord and the holder
of any existing or contemplated mortgage or deed of trust encumbering the
Premises.  Tenant's failure to deliver such statement within such time shall be
an event of default by Tenant and shall be conclusive upon Tenant (1) that this
Lease is in full force and effect, without modification except as may be
represented by Landlord, (2) that there are no uncured defaults in Landlord's
performance, and (3) that not more than one month's Rent has been paid in
advance.  Tenant further agrees, promptly following the date on which this Lease
is fully executed and delivered and Landlord's request for the same, to execute
a subordination, attornment and non-disturbance agreement from the present
mortgagee of the Building substantially in the form attached as Exhibit E, but
subject to the reasonable modifications required by such mortgagee.  Further,
upon request, Tenant shall supply to Landlord a resolution certifying that the
party signing this statement on behalf of Tenant is properly authorized to do
so.  Tenant agrees to provide Landlord within 10 business days of Landlord's
request, Tenant's most recently completed financial statements and such other
financial information as reasonably requested by Landlord in order to verify
Tenant's financial condition to satisfy requirements of Landlord's existing or
contemplated lender or mortgagee.
 
Tenant agrees that if there is a foreclosure of any mortgage or deed of trust
encumbering the Premises and pursuant to such foreclosure, the Public Trustee or
other appropriate officer executes and delivers a deed conveying the Premises to
the mortgagee or its designee, or in the event Landlord conveys the Premises to
the mortgagee or its designee in lieu of foreclosure, Tenant will attorn to such
grantee of the Premises (the "Purchaser"), rather than to Landlord, to perform
all of Tenant's obligations under this Lease, and Tenant shall have no right to
terminate this Lease by reason of the foreclosure or deed given in lieu thereof.
Upon any Purchaser succeeding to the interest of Landlord under this Lease, such
Purchaser shall have the same remedies, by entry, action or otherwise for the
non-performance of any agreement contained in the Lease, for the recovery of
Rent or for any other default or event of default hereunder that Landlord had or
would have had if any such Purchaser had not succeeded to the interest of
Landlord. Any such Purchaser shall not be (a) liable for any act or omission of
any prior Landlord (including the undersigned Landlord) unless and only to the
extent such act or omission continues from and after the date such Purchaser
acquires title to and possession of the Property; or (b) subject to any offsets
or defenses which Tenant might have against any prior Landlord (including the
undersigned Landlord); or (c) bound by any Rent which Tenant might have paid for
more than the current month to any prior Landlord (including the undersigned
Landlord); or (d) bound by any amendment, modification or termination of this
Lease made without the written consent of Purchaser; or (e) liable for any
security deposit not actually received by the applicable such
Purchaser.  Notwithstanding anything to the contrary contained in this Lease,
each such Purchaser is an intended third party beneficiary of this Section with
the right to enforce same.
 
29.           RECORDING - CONFIDENTIALITY.  This Lease shall not be recorded;
provided, however, Landlord acknowledges Tenant may be required to file this
Lease or information pertaining to this Lease with a governmental regulatory
body such as the Securities and Exchange Committee. All communications and
information obtained by either party during the negotiations of this Lease, the
actual terms and conditions of this Lease, including without limitation all
information obtained by Landlord while in the Premises (but specifically
excluding information relating to the physical premises owned by Landlord which
relates to the operation of the Building and the normal performance of Landlord
and Landlord's agents of the management, maintenance, repair and renovation
duties with respect to the Building) shall be deemed confidential and
proprietary (collectively the "Protected Information").  Without the prior
written consent of an authorized representative of either party, Landlord and
Tenant or its agents, shall not divulge to any third party any Protected
Information, except as required by law or valid order of a court or tribunal or
by a governmental regulatory body such as the Securities and Exchange
Commission.  Prior to disclosure of any Protected Information, whether as
required by law or court order or otherwise, either party shall inform the other
party, in writing, of the nature and reasons for such disclosure.
 
30.           NO WAIVER OF BREACH; ACCEPTANCE OF PARTIAL PAYMENTS OF RENT.  No
assent, or waiver expressed or implied, or failure to enforce, as to any breach
of any one or more of the covenants or agreements herein shall be deemed or
taken to be a waiver of any succeeding or additional breach.
 
Payment by Tenant or receipt by Landlord of an amount less than the Rent or
other payment provided for herein shall not be deemed to be other than a payment
on account of the earliest Rent then due, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment of Rent be deemed
an accord and satisfaction, and Landlord may accept such check or other payment
without prejudice to Landlord's right to recover the balance of all Rent then
due, and/or to pursue any or all other remedies provided for in this Lease, in
law, and/or in equity including, but not limited to, eviction of
Tenant.  Specifically, but not as a limitation, acceptance of a partial payment
of Rent shall not be a waiver of any default by Tenant.
 
31.           CONTROLLING LAW; AND PARTIAL INVALIDITY; MODIFICATIONS OR
EXTENSIONS.  No modification of this Lease shall be binding unless endorsed
hereon or otherwise written and signed by the respective parties.  The Lease,
and all terms hereunder shall be governed by the laws of the State of Colorado,
exclusive of its conflicts of laws rules.  Should any term or provision of this
Lease be invalid or unenforceable, the remainder of this Lease shall not be
affected thereby each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law. No modification of this Lease
shall be binding unless endorsed hereon or otherwise written and signed by the
respective parties.
 
32.           INUREMENTS.  The covenants and agreements herein contained shall
bind and inure to the benefit of Landlord and Tenant and their respective
successors.
 
 
-20-

--------------------------------------------------------------------------------

 
 
33.           TIME.  Time is of the essence in this Lease in each and all of its
provisions in which performance is a factor.
 
34.           ADDRESSES; EMPLOYER IDENTIFICATION NUMBERS; METHOD OF GIVING
NOTICE.  All Rent and other monetary obligations due under this Lease shall be
mailed to the Rent Payment Address set forth in Section 1.11 of this Lease. All
notices or other communications required or desired to be given to Landlord must
be in writing and shall be deemed received when delivered personally to any
officer, partner, or member of Landlord (depending upon the nature of Landlord),
or when deposited in the United States mail, postage prepaid, certified or
registered, return receipt requested, addressed to Landlord's Notice Address set
forth in Section 1.10 of this Lease, or when deposited with a
nationally-recognized overnight courier service with verification of delivery,
addressed to Landlord's Notice Address set forth in Section 1 of this
Lease.  All notices or communications required or desired to be given to Tenant
shall be in writing and deemed duly served when delivered personally to any
officer, employee, partner, or member of Tenant (depending upon the nature of
Tenant), individually if a sole proprietorship, or manager of Tenant whose
office is in the Building, or when deposited in the United States mail, postage
prepaid, certified or registered, return receipt requested, addressed to
Tenant's Notice Address set forth in Section 1.13, or when deposited with a
nationally-recognized overnight courier service with verification of delivery,
addressed to Tenant's Notice Address set forth in Section 1.13.
 
Signatures to this Lease transmitted by facsimile or email shall be binding as
original signatures so long as the originally signed signature page is received
by a nationally-recognized overnight courier service the next day.  The
foregoing does not prohibit notice from being given as provided in the rules of
civil procedure, as amended from time to time, for the state in which the
Building is located.
 
Either party may change its notice address, street or mailing address, or fax
number, for purposes hereof, by written notice delivered to the other.
 
35.           DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS. Tenant, by
execution of this Lease and occupancy of the Premises, agrees to comply with the
Master Declaration of Covenants, Conditions and Restrictions applicable to the
Premises (the "Declarations").
 
36.           ADDITIONAL PROVISIONS.
 
36. 1           Brokers.  Tenant and Landlord each represents to the other that
it has not employed any broker with respect to this Lease and has no knowledge
of any broker's involvement in this transaction except those listed in Sections
1.15 and 1.16 (collectively, the "Brokers").  Tenant and Landlord each shall
indemnify and hold the other harmless of and from any and all loss, costs,
damages or expenses (including all reasonable attorneys' fees and disbursements)
by reason of any claim of or liability to any broker or person claiming through
Tenant or Landlord, as applicable, and arising out of or in connection with the
negotiation, execution and delivery of this Lease, other than to the
Brokers.  Additionally, Tenant and Landlord each acknowledge and agree that the
other party shall have no obligation for payment of any brokerage fee or similar
compensation to any person with whom Tenant or Landlord, as applicable, has
dealt or may in the future deal with respect to leasing of any additional or
expansion space in the Building or renewals or extensions of this Lease, other
than to the Brokers.  If any claim shall be made against Tenant or Landlord by
any broker, other than the Brokers, who shall claim to have negotiated this
Lease on behalf of Tenant or Landlord or to have introduced Tenant to the
Building or to Landlord, Tenant and Landlord, as applicable, shall be liable for
payment of all attorneys' fees, costs and expenses incurred by Landlord in
defending against the same.  Tenant acknowledges that Landlord is not liable for
any representations by the Brokers regarding the Premises, Building, or this
Lease.
 
36.2           Parking.  Landlord will make available for Tenant's use the
number of parking spaces as set forth in Section 1.17.  All parking spaces shall
be in and out, non-assigned parking spaces in the surface parking area
designated by Landlord for use by tenants of the Building at no additional
charge to Tenant.  Notwithstanding the above, the right granted to Tenant to use
such parking spaces is non-exclusive and a license only and Landlord's inability
to make such spaces available at any time for reasons beyond Landlord's
reasonable control is not a material breach by Landlord of its obligations
hereunder, provided, Landlord shall use commercially reasonable efforts to
promptly provide Tenant with reasonably comparable substitute parking near the
Building at no additional cost to Tenant.  Tenant has no rights to use any
parking areas except as designated by Landlord for the Building.  All vehicles
parked in the parking area and the personal property therein shall be at the
sole risk of Tenant, Tenant's agents and the users of such spaces and Landlord
shall have no liability for loss or damage thereto for whatever cause.
 
36.3.           Substitute Premises.  Intentionally omitted.
 
36.4           Transfer by Landlord.  The term "Landlord" insofar as obligations
of Landlord are concerned, only the owner of the Building at the time in
question and, if any transfer of the title occurs, Landlord herein named (and in
the case of any subsequent transfers, the then grantor) is automatically
released from and after the date of such transfer of all liability as respects
performance of any obligations of Landlord thereafter to be performed.  Any
funds in which Tenant has an interest and which are in Landlord's possession at
the time of transfer will be turned over to the grantee and any amount then due
Tenant under this Lease will be paid to Tenant.
 
36.5           No Merger.  The termination or mutual cancellation of this Lease
will not work a merger, and such termination or cancellation will at the option
of Landlord either terminate all subleases or operate as an automatic assignment
to Landlord of such subleases.
 
 
-21-

--------------------------------------------------------------------------------

 
 
36.6           Common Area Use.  Landlord may use any of the common areas of the
Building for the purposes of completing or making repairs or alterations to any
portion of the Building or land on which the Building is located.
 
36.7           Construction.  The parties waive any rule of construction that
ambiguities are to be resolved against the drafting party.  Any words following
the words "include," "including," "such as," "for example," or similar words or
phrases shall be illustrative only and are not intended to be exclusive, whether
or not language of non-limitation is used.
 
36.8           Section And Paragraph Headings; Grammar.  All section or
paragraph headings are made for the purposes of ease of location of terms and
shall not affect or vary the terms hereof.  Throughout this Lease, wherever the
words, "Landlord" or "Tenant" are used they shall include and imply to the
singular, plural, persons both male and female, and all sorts of entities and in
reading said Lease, the necessary grammatical changes required to make the
provisions hereof mean and apply as aforesaid shall be made in the same manner
as though originally included in said Lease.
 
36.9           Joint and Several.  If there is more than one party which is
Tenant, the obligations imposed upon Tenant are joint and several.
 
36.10           Acceptance of Keys, Rent or Surrender.  No act of Landlord or
its representatives during the Term, including any agreement to accept a
surrender of the Premises or amend this Lease, is binding on Landlord unless
such act is by a partner, member or officer of Landlord, as the case may be, or
other party designated in writing by Landlord as authorized to act.  The
delivery of keys to Landlord or its representatives will not operate as a
termination of this Lease or a surrender of the Premises.
 
36.11           Name and Size.  Landlord may, as it relates to the Building and
the surrounding project of which the Building is a part, change the name,
increase the size by adding additional real property, construct other buildings
or improvements, change the location and/or character, or make alterations or
additions. If the size of the Building is increased, Landlord and Tenant shall
execute an amendment which incorporates any necessary modifications to Tenant's
Share.  Tenant may not use the name of the Building or the project of which the
Building is a part for any purpose other than as part of its business address.
 
36.12           Diminution of View.  Tenant agrees that no diminution of light,
air, or view from the Building entitles Tenant to any reduction of Rent under
this Lease, results in any liability of Landlord, or in any way affects Tenant's
obligations.
 
36.13           Lender's Requirements.  Tenant will make such reasonable
modifications to this Lease as may hereafter be required to conform to any
reasonable requirements of any holder of any existing mortgage or deed of trust
encumbering the Premises, so long as such modifications do not unreasonably
increase Tenant's obligations or materially alter its rights hereunder.
 
36.14           Effectiveness.  Submission of this instrument for examination or
signature by Tenant does not constitute an option to lease and this Lease is not
effective unless and until this Lease is executed and delivered by both Landlord
and Tenant.
 
36.15           Survival.  This Lease, notwithstanding expiration or
termination, continues in effect as to any provisions requiring observance or
performance subsequent to termination or expiration.
 
36.16           Authority for Action. Unless otherwise provided, Landlord may
act through Landlord's Building manager and/or property manager or other
designated representatives from time to time.
 
36.17.           Counterparts.  This Lease may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any one or more
counterpart signature pages may be removed from one counterpart of this Lease
and annexed to another counterpart of this Lease to form a completely executed
original instrument without impairing the legal effect of the signature thereon.
 
36.18           Patriot Act Compliance.  Tenant represents and warrants that:
 
36.18.1                      No action, proceeding, investigation, charge,
claim, report or notice (collectively, "Action") has been commenced, threatened
or to its knowledge filed against Tenant (which, for purposes of this Section,
includes its affiliates) alleging any violation of any laws relating to
terrorism or money laundering, including Executive Order No. 13224 on Terrorist
Financing (effective September 24, 2001) (the "Executive Order") and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (Public Law 107-56) (the "Patriot Act").
 
36.18.2                      To Tenant's knowledge, Tenant has not taken or
omitted to take any action which could reasonably be expected to result in any
Action against Tenant alleging any violation of the Executive Order or the
Patriot Act.
 
36.18.3                      Tenant is not a Prohibited Person.  For the
purposes hereof, "Prohibited Person" shall mean: (i) a person (which for
purposes of this Section includes any entity) that is listed in the Annex to, or
is otherwise subject to the provisions of the Executive Order and relating to
blocking property and prohibiting transactions with persons who commit, threaten
to commit, or support terrorism; (ii) a person owned or controlled by, or acting
for or on behalf of, any person that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order; (iii) a person with whom
Landlord is prohibited from dealing or otherwise engaging in any transaction by
any terrorism or money laundering law, including the Executive Order and the
Patriot Act; (iv) a person who commits, threatens, or conspires to commit or
supports "terrorism" as defined in the Executive Order; (v) a person that is
named as a "specially designated national and blocked person" on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf, or at any
replacement website or other replacement official publication of such list; and
(vi) a person who is affiliated with a person listed above.
 
36.18.4                      Tenant is not violating and will not violate, any
of the prohibitions set forth in any terrorism or money laundering law,
including the Executive Order and Patriot Act.


[Remainder of Page Intentionally Left Blank – Signatures Follow]
 


 
-22-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Lease as of the date first
written above.
 
LANDLORD:
LONGMONT DIAGONAL INVESTMENTS LLC, a Delaware limited liability company

 


 
By      /s/ Conrad Suszynski

                      Authorized Signatory
 
 
TENANT:                                                                CHROMADEX
ANALYTICS, INC., a Nevada corporation


                                                                                               
            By      /s/ThomasVarvaro             
                                                                                                           
Title  CFO
 


 
-23-

--------------------------------------------------------------------------------

 


ADDENDUM
 
THIS ADDENDUM ("Addendum") is to that certain lease (the "Lease") by and between
LONGMONT DIAGONAL INVESTMENTS LLC, a Delaware limited liability company
("Landlord"), and CHROMADEX ANALYTICS, INC., a Nevada corporation ("Tenant"),
with respect to approximately 10,052 rentable square feet of space (the
"Premises") in the Building.  Terms not otherwise defined in this Addendum shall
have the meanings set forth in the Lease.  In the event of any conflict between
the terms and provisions of the Lease and the terms and provisions of this
Addendum, the terms and provisions of this Addendum shall control.
 
1.           OPTION TO EXTEND.  Landlord grants Tenant an option (the "Option")
to extend the Term of the Lease for 1 additional term of 60 months ("Option
Term").  The Option applies only to the Premises and is on the following
conditions:


A.           Notice of Tenant's interest in exercising the Option must be given
to Landlord no earlier than 12 months and no later than 9 months prior to the
Expiration Date ("Tenant's Notice").  Not later than 30 days after receiving
Tenant's Notice, Landlord will notify Tenant of the Base Rent applicable during
the Option Term in accordance with subsection E below ("Landlord's Renewal
Notice").


B.           Tenant shall have 15 days after receipt of Landlord's Renewal
Notice to exercise the Option by delivering notice of exercise to Landlord.  If
Tenant timely exercises the Option, the Term will be deemed extended on the
terms of this Section and the parties will execute an amendment evidencing the
extension.


C.           Unless Landlord is timely notified by Tenant in accordance with
subsections A and B above, it will be conclusively deemed that Tenant has not
exercised the Option and the Lease will expire in accordance with its terms on
the Expiration Date.


D.           Tenant's rights pursuant to this Section are personal to Tenant and
may not be assigned.  Tenant's right to exercise the Option is conditioned on:
(i) no uncured event of default existing at the time of exercise or at the time
of commencement of the Option Term; (ii) Tenant not having subleased or vacated
any part of the Premises or assigned its interest under the Lease, as of the
commencement of the Option Term; and (iii) Tenant having the financial ability
to perform its obligations under the Option Term.


E.           The Option granted hereunder will be upon the terms of the Lease,
except that the Base Rent during the Option Term will be the rate at which
Landlord would lease space in the Building comparable to the Premises to third
parties if such space were available for leasing for a lease term paralleling
the Option Term.


F.           After exercise of the Option Term, or failure to exercise the
Option for the Option Term, Tenant shall have no further rights to extend the
Term.


2.           RIGHT OF FIRST REFUSAL.  Subject to the Prior Rights (as
hereinafter defined) of other tenants in the Building or other buildings owned
by Landlord, Tenant shall have an ongoing Right of First Refusal ("ROFR") to
lease any vacant rentable space in the Building that is contiguous to the
Premises (the "ROFR Space"), subject to and in accordance with the terms and
conditions of this Addendum.
 
(A)           If Landlord desires to propose a bona fide third party offer to
lease the ROFR Space or if Landlord receives a bona fide third party offer to
lease any of the ROFR Space (or any portion thereof) that Landlord desires to
accept or Landlord has received a bona fide third party offer and desires to
make a counter-offer to such third party, before entering into a binding
agreement with such third party, Landlord shall give notice to Tenant ("3rd
Party Offer Notice") of the material terms of such offer or counter-offer (not
including the identity of such third party) and the terms applicable to leasing
such space to Tenant as determined in accordance with the following provisions.
Tenant has 5 business days after receiving the 3rd Party Offer Notice within
which to notify Landlord whether it elects to lease the ROFR Space, which
election must be for all space included in the 3rd Party Offer Notice.
Landlord's obligation to offer ROFR Space to Tenant is subordinate to all rights
of extension, expansion, or first offer or refusal as to the ROFR Space in favor
of other tenants in the Building or other buildings owned by Landlord in place
as of the date of this Lease and is subordinate to the option of Landlord to
extend the existing lease of any current tenant of any ROFR Space, whether or
not such tenant's lease expressly provides for such extension option ("Prior
Rights").


(B)           If Tenant does not timely notify Landlord, it will be conclusively
presumed that Tenant has waived its ROFR as to the 3rd Party Offer Notice,
Landlord shall be free to lease the ROFR Space to anyone whom it desires on the
terms of the 3rd Party Offer Notice and Tenant and Tenant will have no further
rights to the ROFR Space once leased unless and until such lease ends and such
space again is subject to a 3rd Party Offer Notice.
 
(C)           The ROFR Space will be added to the Premises for a term that is
equal to the greater of (i) the term included in the 3rd Party Offer (in which
case the term of the ROFR Space shall not be coterminous with the Term of the
Lease) or (ii) the then remaining Term of the Lease, and the financial terms for
the ROFR Space shall be based upon the provisions and the rental rate of the 3rd
Party Offer. Upon exercise of the ROFR, the ROFR Space will be deemed added to
the Premises and Tenant will accept such space in its "as is" condition without
any remodeling or fix-up work performed by Landlord, except as may be otherwise
provided in Landlord's 3rd Party Offer Notice. All costs of preparing any ROFR
Space for Tenant's occupancy, including costs of compliance with applicable laws
will be paid by Tenant.  After exercise of the ROFR, the parties will execute an
amendment to the Lease evidencing the addition of such space.
 
(D)           Tenant's right to exercise the ROFR is conditioned on: (i) no
event of default by Tenant existing at the time it exercises the ROFR or on the
date that Tenant's occupancy of the ROFR Space is scheduled to commence; (ii)
there having been no more than one event of default by Tenant during the Initial
Term or the Renewal Term thereof; and (iii) Tenant not having vacated or
subleased any portion of the Premises or assigned its interest in the Lease
(except to a Permitted Transferee). This ROFR is personal to Tenant and may not
be assigned except to a Permitted Transferee. In the event of an assignment of
the Lease (except to a Permitted Transferee) or a subletting or vacation of any
portion of the Premises, or if there has been more than one event of default by
Tenant during the Initial Term or the Renewal Term hereof, the ROFR shall be
deemed null and void and of no further force or effect.
 
(E)           All notifications contemplated by this Paragraph, whether from
Tenant to Landlord, or from Landlord to Tenant, must be in writing and given in
the manner provided in this Lease.
 
3.           RESTORATION.  On or before expiration of the Lease or within 15
days after the earlier termination of the Lease, Tenant shall remove those
alterations and improvements requested by Landlord to be removed and shall
repair and restore the Premises to Landlord's satisfaction (the "Restoration
Obligation").  Landlord shall provide Tenant with a description of the
Restoration Obligation upon review and approval of the Construction Drawings (as
defined in the Work Letter).  If Tenant fails to perform the Restoration
Obligation as herein required, Landlord may perform the Restoration Obligation
at Tenant's sole cost and expense and may apply the Deposit to the costs and
expenses incurred by Landlord in performing the Restoration Obligation.  Tenant
shall be responsible for any costs and expenses incurred by Landlord to perform
the Restoration Obligation in excess of the Deposit plus an administrative fee
of 20%.  Landlord shall have no obligation to return any portion of the Deposit
to Tenant in the event Tenant has failed to perform the Restoration Obligation
as herein required.
 
IN WITNESS WHEREOF, the parties hereto execute this Addendum.

 
LANDLORD:
LONGMONT DIAGONAL INVESTMENTS LLC, a Delaware limited liability company

 
 
 
By    /s/ Conrad Suszynski

                    Authorized Signatory
 
 
TENANT:                                                                CHROMADEX
ANALYTICS, INC., a Nevada corporation


 
            By      /s/Thomas Varvaro
                                                                                                   
Title   CFO
 


 
-24-

--------------------------------------------------------------------------------

 


EXHIBIT A-1
 
BUILDING
 


 
A portion of the northwest quarter of Section 17, Township 2 North, Range 69
West of the 6th P.M.,
City of Longmont,
Boulder County, Colorado

 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
PREMISES
 
 
 
[premises.jpg]




 
A-2

--------------------------------------------------------------------------------

 


EXHIBIT B
 
WORK LETTER FOR TENANT IMPROVEMENTS
 
CHROMADEX ANALYTICS, INC.


RE:
Lease (the "Lease") by and between LONGMONT DIAGONAL INVESTMENTS LLC, a Delaware
limited liability company, as Landlord, and CHROMADEX ANALYTICS, INC., a Nevada
corporation, as Tenant, pertaining to approximately 10,052 rentable square feet
of space in Suite F (the "Premises") of the Building



Concurrently herewith, Tenant and Landlord have executed the referenced Lease,
which provisions of said Lease are herein incorporated by reference as if fully
set forth herein. Initially capitalized terms not otherwise defined have the
same meaning as in the Lease. In consideration of the execution of the Lease,
Landlord has agreed to complete certain improvements (the "Tenant Improvements")
in the Premises and Tenant and Landlord agree as follows:


      1.       Landlord and Tenant have mutually approved the space plan dated
January 22, 2016 ("Space Plan"), which was prepared by Don Hostetter
("Landlord's architect"), a copy of which is attached to and incorporated into
this Work Letter as Schedule A.


2.      Landlord's Architect and engineers selected by Landlord will prepare
draft architectural, mechanical and electrical construction drawings for the
Premises to the extent necessary that are consistent with the Space
Plan.  Landlord's Architect and the engineers shall use reasonable efforts to
complete and deliver such draft construction drawings to Landlord and Tenant not
later than 3 weeks following the date of the Lease.  Not later than 5:00 p.m.,
Mountain time, on the 5th business day following Tenant's receipt of the draft
drawings, Tenant shall either (i) give notice that Tenant approves such
drawings, or (ii) notify Landlord and Landlord's Architect of changes requested
by Tenant.  If Tenant fails to notify Landlord of requested changes by such
deadline, Tenant shall be deemed to have approved the drawings.  Tenant shall
have the right to request changes in the drawings based on either (a)
inconsistency between the Space Plan (an "Inconsistency"), or (b) changes
requested by Tenant, in Tenant's discretion, subject to Landlord's approval, not
to be unreasonably withheld, conditioned or delayed.  If changes are requested
by Tenant in accordance with the foregoing or by Landlord, Landlord's Architect
shall revise the draft drawings and deliver such revised drawings again for
approval, under the foregoing provisions; delay caused by changes shall be
subject to the provisions of Paragraph 8 below. Upon approval or deemed
approval, the drawings shall be deemed the "Construction Drawings".


      3.      Neither Landlord's use or approval of any plans (including the
Space Plan or any other preliminary space plans) submitted by Tenant for
completion of the Tenant Improvements nor the fact that such plans have been
prepared by architects or engineers on behalf of Landlord creates a
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with any laws, rules and regulations of
governmental agencies or authorities having jurisdiction over the Premises now
or hereafter in effect.


      4.      Landlord shall obtain bids from general contractors for the Tenant
Improvements from at least three (3) different general contractors, including
two (2) general contractors suggested by Tenant and approved by Landlord.  The
general contract shall be awarded to one of the proposed general contractors
based on competitive bid and mutual approval by Landlord and Tenant.  The
general contractor selected shall be referred to herein as the "Approved
Contractor" and shall act as Landlord's general contractor to construct the
Tenant Improvements. Approved Contractor shall diligently perform all Tenant
Improvements in the Premises substantially in accordance with the Construction
Documents.  The Approved Contractor will be responsible for submitting the
Construction Documents to the appropriate governmental authorities and obtaining
the applicable building permits necessary to allow Approved Contractor to
commence and fully complete the construction of the Tenant Improvements.  Any
costs incurred by Approved Contractor with seeking and obtaining any such
building permits or other occupancy certificates shall be deducted from the
Finish Allowance described below.  Neither Tenant nor Tenant's construction
representative shall be responsible for obtaining any such building permits or
occupancy certificates for the Premises.  Landlord shall deliver the Premises to
Tenant Ready for Occupancy.  "Ready for Occupancy" means either (a) Landlord has
received a certificate of completion (or all approvals required for the issuance
thereof) for the Premises from the applicable governmental authorities, or (b)
if a certificate of completion is not required as a condition to Tenant's lawful
occupancy of the Premises, the Tenant Improvements is substantially completed
(subject to punch list items), as confirmed in writing by Approved Contractor;
provided that if either (a) or (b) is delayed or prevented because of work
Tenant is responsible for performing in the Premises ("Additional Tenant Work"),
then "Ready for Occupancy" means the date that all of the Tenant Improvements
which is necessary for either (a) or (b) to occur has been performed (subject to
punch list items) and Landlord has made the Premises available to Tenant for the
performance of any Additional Tenant Work.


      6.      Landlord shall notify Tenant when the Premises are Ready for
Occupancy.  If Tenant takes possession of all or any part of the Premises prior
to the Commencement Date or the date the Premises are Ready for Occupancy for
the purpose of conducting its usual business therein, all terms and provisions
of the Lease shall apply as of the date Tenant commences its business, including
the obligation of payment of all Rent and other amounts owing hereunder.
Following receipt of such notice, the representatives of Landlord and Tenant
shall jointly inspect the Premises with Landlord's architect or contractor and
develop a punchlist of items of the Tenant Improvements that have not been
completed, distinguishing between those items which must be completed prior to
the Premises being deemed Ready for Occupancy for Tenant to conduct its business
and those items that can be completed by Approved Contractor after Tenant takes
occupancy for the purpose of conducting its business; in the event of a dispute,
Approved Contractor shall resolve such dispute.  No items that are incomplete
due to Tenant Delay shall be included on the punchlist.  Taking possession of
the Premises by Tenant shall be conclusive evidence as against Tenant that the
Premises were in the condition agreed upon between Landlord and Tenant and
acknowledgment of satisfactory completion of the Tenant Improvements.  except
for the punchlist items and except for latent defects of which Tenant gives
notice to Landlord within 11 months following the date the Premises are deemed
Ready for Occupancy.  Landlord shall complete the punchlist items with
reasonable diligence and shall remedy latent defects of which Tenant gives
notice to Landlord in accordance with the foregoing provision.


      7.      Landlord shall pay the cost of all Tenant Improvements (including
the cost of review and preparation of any space plans or construction drawings),
all labor, materials, permits, fees, and contractors and subcontractors' charges
up to a total maximum of $301,560.00 (such amount, the "Finish Allowance").  To
the extent required by Landlord's mortgagee or other beneficiary under a deed of
trust securing the Property, Landlord shall cause Approved Contractor to provide
payment and performance bonds for any or all Tenant Improvements, and such bonds
to be provided at Tenant's cost and expense (but subject to reimbursement from
the Finish Allowance) and such bonds will be requested and provided prior to
commencement of Tenant Improvements. Except as otherwise provided below, the
Finish Allowance is to be expended solely for the benefit of Landlord; that is,
Finish Allowance will be expended only to pay for design, engineering,
installation, and construction of the Tenant Improvements which under the Lease
becomes the property of Landlord upon installation and not for movable
furniture, equipment, cabling, and trade fixtures not physically attached to the
Premises.  All costs of the Tenant Improvements in excess of the Finish
Allowance shall be at Tenant's expense (collectively, "Tenant's Contribution");
provided, however, upon notice to Landlord given prior to the commencement of
construction of the Tenant Improvements, Tenant shall have the right to increase
the Finish Allowance for allowed expenses by a maximum additional sum of
$50,260.00 (the "Additional Allowance").  The Additional Allowance shall be
considered part of the Finish Allowance for all purposes of this Work
Letter.  Tenant shall reimburse Landlord for the Additional Allowance as
additional Base Rent amortized equally at 8% interest per annum (to accrue from
the date the Finish Allowance is paid by Landlord) on a straight line basis over
the Initial Term.  Costs arising from Tenant Delay may not be deducted from the
Finish Allowance.  Tenant is responsible for and shall pay all costs and
expenses payable under this Work Letter that are not allowable as expenditures
from the Finish Allowance within 30 days following receipt of an invoice
therefore detailing the bills and invoices covering labor and material actually
incurred as part of the Tenant Improvements, as applicable.  Upon acceptance by
the parties of the bid from the Approved Contractor, Tenant shall deposit with
Landlord the amount which the parties agree is a reasonable estimate of the
amount by which the cost of the Tenant Improvements is expected to exceed the
Finish Allowance (the "Initial Contribution"). If the cost of the Tenant
Improvements exceeds the Finish Allowance by more than the Initial Contribution,
Tenant shall pay the remaining balance of Tenant's Contribution associated with
the Tenant Improvements to Landlord within 30 days following the date on which
the Premises are deemed Ready for Occupancy. The parties agree that Landlord
(and Approved Contractor) shall have no obligation to commence construction of
the Tenant Improvements until Landlord receives the Initial Contribution and any
delay in delivering the Initial Contribution shall be deemed to be a Tenant
Delay hereunder.


      8.      Notwithstanding the provisions of the Lease, the Commencement Date
and Tenant's obligations to pay Rent will not be delayed or extended by Tenant
Delay and the Term will commence on the date it would have commenced had there
been no Tenant Delay.  "Tenant Delay" means delay (i) in the preparation,
finalization or approval of any plans or construction drawings caused by Tenant
or Tenant's agents; (ii) in the preparation, finalization or approval of the
general contract with Approved Contractor as a result of value engineering or
modifications in construction pricing caused by Tenant or Tenant's agents; (iii)
caused by Tenant's material changes to any plans or construction drawings; (iv)
in the delivery or installation of any special or non-standard building items
specified by Tenant that would cause delay in completion beyond the date the
Tenant Improvements would have been completed had it not been for such delay by
Tenant; or (v) of any kind or nature in the completion of the Tenant
Improvements caused by Tenant, Tenant's agents or representatives.


 
B-1

--------------------------------------------------------------------------------

 


SCHEDULE A TO WORK LETTER
SPACE PLAN
See attached.

[spaceplan1.jpg]
 
B-2

--------------------------------------------------------------------------------

 
[spaceplan2.jpg]
 
 
 
B-3

--------------------------------------------------------------------------------

 
 
Exhibit C


FORM OF COMMENCEMENT AGREEMENT
Commencement Date Acknowledgment and Agreement


This Commencement Date Acknowledgment and Agreement ("Agreement") is an
acknowledgment of the Commencement Date as defined in the Lease and intended to
be a part of that certain Lease for premises located at
_____________________________, Longmont, Colorado, which was executed on the
______ day of ________________, 201__, between LONGMONT DIAGONAL INVESTMENTS
LLC, a Delaware limited liability company, as Landlord, and CHROMADEX ANALYTICS,
INC., a Nevada corporation, as Tenant.


Landlord and Tenant hereby agree that:


1.           The Premises are tenantable, Landlord has no further obligation for
construction, and Tenant acknowledges that both the Building and the Premises
are satisfactory in all respects.


2.           Tenant took possession of the Premises on   , 201   . Tenant hereby
agrees to pay partial month's Rent in the amount of $_________ (_____ days at
$________ per diem).


3.           The Commencement Date of the Lease is hereby agreed to be the 1st
day of the month of______________, 201___.


4.           The Expiration Date of the Lease is hereby agreed to be the last
day of month of _______________, 201___.


All other terms and conditions of the Lease Agreement are hereby ratified and
acknowledged to be unchanged.


Agreed and executed this ______ day of _______________, 201___.
 
LANDLORD:                                                                           LONGMONT
DIAGONAL INVESTMENTS LLC



 
By
 

                                                                                                            
Authorized Signatory
 


 
TENANT:
CHROMADEX ANALYTICS, INC.,

 
a Nevada corporation

 
 
   By                                                      
   Title                                                      
 


 
C-1

--------------------------------------------------------------------------------

 


EXHIBIT D
 
FORM OF TENANT'S ESTOPPEL CERTIFICATE


Tenant's Estoppel Certificate
 
PROJECT:
1751 South Fordham Street, Longmont, CO 80503 ("Project")
PREMISES:
Suite F (totaling 10,052 net rentable square feet) ("Premises")
LANDLORD:
LONGMONT DIAGONAL INVESTMENTS LLC, a Delaware limited liability
company ("Landlord")
LEASE DATED:
_________________, 2016 ("Lease")

The undersigned tenant ("Tenant"), in recognition that Wells Fargo Bank, N.A.
(together with its successors and assigns, the "Lender") has provided financing
for the Project, hereby certifies to Landlord and Lender that:
 
1. Tenant has accepted possession of the Premises pursuant to the Lease.  The
Lease term commenced on ___________, 201___.  The expiration date of the Lease
term, excluding any unexercised renewals and extensions, is
______________.  Tenant has not assigned its rights under the Lease or sublet
any portion of the leased premises.  The Lease has not been amended except as
follows:  [List the dates of any amendments or modifications of the Lease]
 
2. Any improvements required by the terms of the Lease to be made by Landlord
have been completed to the satisfaction of Tenant in all respects, and Landlord
has fulfilled all of its duties under the Lease, including without limitation
satisfaction of any tenant improvement allowance obligations thereunder.
 
3. Except as disclosed in Paragraph 1 above, the Lease has not been assigned,
modified, supplemented or amended in any way.  The Lease constitutes the entire
agreement between the parties and there are no other agreements or
understandings between Landlord and Tenant concerning the Premises.  The
undersigned does not have (a) any option or preferential right to (i) purchase
all or any part of the Premises or the building of which the Premises are a
part, (ii) cancel or terminate the Lease early, or (iii) surrender space back to
Landlord, or (b) any right, title or interest with respect to the Premises or
such building other than as Lessee under the Lease.
 
4. The Lease is valid and in full force and effect, and to the best of Tenant's
knowledge, neither Landlord nor Tenant is in default thereunder.  Tenant has no
defense, setoff or counterclaim against Landlord arising out of the Lease or
against the payment of rent or other charges under the Lease or in any way
relating thereto, or arising out of any other transaction between Tenant and
Landlord, and no event has occurred and no condition exists, which with the
giving of notice or the passage of time, or both, will constitute a default
under the Lease.  Tenant is current in the payment of any taxes, utilities,
common area maintenance or other charges to be paid by Tenant.
 
5. There are no actions, whether voluntary or involuntary, pending against
Tenant under any insolvency, bankruptcy or other debtor relief laws of the
United States of America or of any state or other political subdivision thereof.
 
6. The minimum monthly rent presently payable under the Lease is
$___________.  Except for Tenant's security deposit (if any), Landlord holds no
other funds for Tenant's account.  No rent or other sum payable under the Lease
has been paid more than one month in advance.  Tenant is not entitled to any
credit against any rent or other charges under the Lease, or any other rent
concession under the Lease, including without limitation any such remaining
credit (i.e., not previously applied against rent prior to the date hereof),
whether arising from any unused tenant improvement allowance or otherwise,
except as follows (if applicable, explain basis for credit and amount of
remaining credit): ___________.
 
7. Tenant acknowledges that the Lease will be assigned to Lender in connection
with Lender's financing of the Project, and Tenant has received no notice of a
prior assignment, hypothecation or pledge of the Lease or the rents (other than
in connection with previous financing of the Project); and that the interest of
the Landlord in the Lease shall be assigned to Lender solely as security for the
purposes specified in the assignment and Lender shall assume no duty, liability
or obligations whatever under the Lease or any extension or renewal thereof.
 
8. Tenant shall give Lender prompt written notice of any default of Landlord
under the Lease, if such default entitles Tenant, under law or otherwise, to
terminate the Lease, reduce rent or credit or offset any amounts against future
rents and shall give Lender reasonable time (but in no event less than 90 days
after receipt of such notice) to cure or commence curing such default prior to
exercising (and as a condition precedent to its right to exercise) any right
Tenant may have to terminate the Lease, reduce rent or credit or offset any
amounts against the rent.  Tenant shall give written notice to any successor in
interest of Lender, any transferee who acquires the property by deed in lieu of
foreclosure, or any successor or assign thereof (collectively, the "Mortgagee").
 
9. All notices and other communications from Tenant to Lender shall be in
writing and shall be delivered or mailed by registered mail, postage paid,
return receipt requested, addressed to:
 
Wells Fargo Bank, N.A.
 
333 Market Street, 3rd Floor
 
San Francisco, California 94105-2102
 
Attention:  Kathryn Z. Marker
 
Or at such other address as Lender or its successors, assigns or transferees
shall furnish to Tenant in writing.
 
10. This Estoppel Certificate is being executed and delivered by Tenant to
induce Lender to make a loan to Landlord, which loan is to be secured in part by
an assignment to Lender of Landlord's interest in the Lease and with the intent
and understanding that the above statements will be relied upon by Landlord and
Lender.
 
TENANT:                                                                                              
________________________________________
 


 
By:                                                                
               
Its:                                                                
                Date:           


 
D-1

--------------------------------------------------------------------------------

 



EXHIBIT E
 
FORM OF SUBORDINATION AGREEMENT, ACKNOWLEDGEMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT


SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT


RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:


Wells Fargo Bank, National Association
4643 South Ulster Street, Suite 1400
Denver, CO  80237
Attn:  Susan Rich
Loan No. 1013911


(Space Above For Recorder's Use)


 
 
E-1

--------------------------------------------------------------------------------

 


SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT
(Lease to Security Instrument)




THIS SUBORDINATION AGREEMENT, ACKNOWLEDGMENT OF LEASE ASSIGNMENT, ESTOPPEL,
ATTORNMENT AND NON-DISTURBANCE AGREEMENT (this "Agreement") is made AS OF
______________, ____, by and between [_________________], A [_______________],
OWNER(S) OF THE REAL PROPERTY HEREINAFTER DESCRIBED ("Mortgagor"),
[______________], A [____________] ("Tenant") and WELLS FARGO BANK, NATIONAL
ASSOCIATION (collectively with its successors or assigns, "Lender").
 
R E C I T A L S


A.  
Pursuant to the terms and provisions of a lease dated [_______________]
("Lease"), Mortgagor granted to Tenant a leasehold estate in and to a portion
of the property described on Exhibit A attached hereto and incorporated herein
by this reference (which property, together with all improvements now or
hereafter located on the property, is defined as the "Property").



B.  
Mortgagor has executed, or proposes to execute, that certain Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing (as the
same may be amended, restated, replaced or modified from time to time, the
"Security Instrument") securing, among other things, that certain Amended,
Restated and Consolidated Promissory Note (as the same may be amended, restated,
replaced or modified from time to time, the "Note"), in the principal sum of ONE
HUNDRED FIFTY FOUR MILLION ONE HUNDRED FIFTY THOUSAND AND NO/100THS DOLLARS
($154,150,000.00), in favor of Lender ("Loan").  The Security Instrument will be
recorded in the real property records where the Property is located.



C.  
As a condition to Lender making the Loan secured by the Security Instrument,
Lender requires that the Security Instrument be unconditionally and at all times
remain a lien on the Property, prior and superior to all the rights of Tenant
under the Lease and that the Tenant specifically and unconditionally subordinate
the Lease to the lien of the Security Instrument.



D.  
Mortgagor and Tenant have agreed to the subordination, attornment and other
agreements herein in favor of Lender.



NOW THEREFORE, for valuable consideration and to induce Lender to make the Loan,
Mortgagor and Tenant hereby agree for the benefit of Lender as follows:


1.  
SUBORDINATION.  MORTGAGOR AND TENANT HEREBY AGREE THAT:



1.1  
Prior Lien.  The Security Instrument securing the Note in favor of Lender, and
any modifications, renewals or extensions thereof (including, without
limitation, any modifications, renewals or extensions with respect to any
additional advances made subject to the Security Instrument), shall
unconditionally be and at all times remain a lien on the Property prior and
superior to the Lease;



1.2  
Subordination.  Lender would not make the Loan without this agreement to
subordinate; and



1.3  
Whole Agreement.  This Agreement shall be the whole agreement and only agreement
with regard to the subordination of the Lease to the lien of the Security
Instrument and shall supersede and cancel, but only insofar as would affect the
priority between the Security Instrument and the Lease, any prior agreements as
to such subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust or to a mortgage or mortgages.



AND FURTHER, Tenant individually declares, agrees and acknowledges for the
benefit of Lender, that:


1.4  
Use of Proceeds.  Lender, in making disbursements pursuant to the Note, the
Security Instrument or any loan agreements with respect to the Property, is
under no obligation or duty to, nor has Lender represented that it will, see to
the application of such proceeds by the person or persons to whom Lender
disburses such proceeds, and any application or use of such proceeds for
purposes other than those provided for in such agreement or agreements shall not
defeat this agreement to subordinate in whole or in part; and



1.5  
Waiver, Relinquishment and Subordination.  Tenant intentionally and
unconditionally waives, relinquishes and subordinates all of Tenant's right,
title and interest in and to the Property to the lien of the Security Instrument
and understands that in reliance upon, and in consideration of, this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made by Lender and, as part and parcel thereof, specific monetary and other
obligations are being and will be entered into which would not be made or
entered into but for said reliance upon this waiver, relinquishment and
subordination.



2.  
ASSIGNMENT.  TENANT ACKNOWLEDGES AND CONSENTS TO THE ASSIGNMENT OF THE LEASE BY
MORTGAGOR IN FAVOR OF LENDER.



3.  
ESTOPPEL.  TENANT ACKNOWLEDGES AND REPRESENTS THAT:



3.1  
Entire Agreement.  The Lease constitutes the entire agreement between Mortgagor
and Tenant with respect to the Property and Tenant claims no rights with respect
to the Property other than as set forth in the Lease;



3.2  
No Prepaid Rent.  No deposits or prepayments of rent have been made in
connection with the Lease, except as follows (if none, state "None"): ;



3.3  
No Default.  To the best of Tenant's knowledge, as of the date hereof:  (i)
there exists no breach, default, or event or condition which, with the giving of
notice or the passage of time or both, would constitute a breach or default
under the Lease; and (ii) there are no existing claims, defenses or offsets
against rental due or to become due under the Lease;



3.4  
Lease Effective.  The Lease has been duly executed and delivered by Tenant and,
subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Tenant thereunder are valid and binding and there
have been no [[further]] amendments, modifications or additions to the Lease,
written or oral; and



3.5  
No Broker Liens.  Neither Tenant nor Mortgagor has incurred any fee or
commission with any real estate broker which would give rise to any lien right
under state or local law, except as follows (if none, state "None"): .



4.  
ADDITIONAL AGREEMENTS.  TENANT COVENANTS AND AGREES THAT, DURING ALL SUCH TIMES
AS LENDER IS THE BENEFICIARY UNDER THE SECURITY INSTRUMENT:



4.1  
Modification, Termination and Cancellation.  Tenant will not consent to any
modification, amendment, termination or cancellation of the Lease (in whole or
in part) without Lender's prior written consent and will not make any payment to
Mortgagor  in consideration of any modification, termination or cancellation of
the Lease (in whole or in part) without Lender's prior written consent;



4.2  
Notice of Default.  Tenant will notify Lender in writing concurrently with any
notice given to Mortgagor of any default by Mortgagor  under the Lease, and
Tenant agrees that Lender has the right (but not the obligation) to cure any
breach or default specified in such notice within the time periods set forth
below and Tenant will not declare a default of the Lease, as to Lender, if
Lender cures such default within fifteen (15) days from and after the expiration
of the time period provided in the Lease for the cure thereof by Mortgagor;
provided, however, that if such default cannot with diligence be cured by Lender
within such fifteen (15) day period, the commencement of action by Lender within
such fifteen (15) day period to remedy the same shall be deemed sufficient so
long as Lender pursues such cure with diligence;



4.3  
No Advance Rents.  Tenant will make no payments or prepayments of rent more than
one (1) month in advance of the time when the same become due under the Lease;
and



4.4  
Assignment of Rents. Upon receipt by Tenant of written notice from Lender that
Lender has elected to terminate the license granted to Mortgagor to collect
rents, as provided in the Security Instrument, and directing the payment of
rents by Tenant to Lender, Tenant shall comply with such direction to pay and
shall not be required to determine whether Mortgagor is in default under the
Loan and/or the Security Instrument.



4.5  
Insurance and Condemnation Proceeds.  In the event there is any conflict between
the terms in the Security Instrument and the Lease regarding the use of
insurance proceeds or condemnation proceeds with respect to the Property, the
provisions of the Security Instrument shall control.



5.  
ATTORNMENT.  IN THE EVENT OF A FORECLOSURE UNDER THE SECURITY INSTRUMENT, TENANT
AGREES FOR THE BENEFIT OF LENDER (INCLUDING FOR THIS PURPOSE ANY TRANSFEREE OF
LENDER OR ANY TRANSFEREE OF MORTGAGOR'S TITLE IN AND TO THE PROPERTY BY LENDER'S
EXERCISE OF THE REMEDY OF SALE BY FORECLOSURE UNDER THE SECURITY INSTRUMENT) AS
FOLLOWS:



5.1  
Payment of Rent.  Tenant shall pay to Lender all rental payments required to be
made by Tenant pursuant to the terms of the Lease for the duration of the term
of the Lease;



5.2  
Continuation of Performance.  Tenant shall be bound to Lender in accordance with
all of the provisions of the Lease for the balance of the term thereof, and
Tenant hereby attorns to Lender as its landlord, such attornment to be effective
and self-operative without the execution of any further instrument immediately
upon Lender succeeding to Mortgagor's interest in the Lease and giving written
notice thereof to Tenant;



5.3  
No Offset.  Lender shall not be liable for, nor subject to, any offsets or
defenses which Tenant may have by reason of any act or omission of Mortgagor
under the Lease, nor for the return of any sums which Tenant may have paid to
Mortgagor under the Lease as and for security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by
Mortgagor to Lender; and



5.4  
Subsequent Transfer.  If Lender, by succeeding to the interest of Mortgagor
under the Lease, should become obligated to perform the covenants of Mortgagor
thereunder, then, upon any further transfer of Mortgagor's interest by Lender,
all of such obligations shall terminate as to Lender.



5.5  
Limitation on Lender's Liability.  Tenant agrees to look solely to Lender's
interest in the Property and the rent, income or proceeds derived therefrom for
the recovery of any judgment against Lender, and in no event shall Lender or any
of its affiliates, officers, directors, shareholders, partners, agents,
representatives or employees ever be personally liable for any such obligation,
liability or judgment.



5.6  
No Representation, Warranties or Indemnities.  Lender shall not be liable with
respect to any representations, warranties or indemnities from Mortgagor,
whether pursuant to the Lease or otherwise, including, but not limited to, any
representation, warranty or indemnity related to the use of the Property,
compliance with zoning, landlord's title, landlord's authority, habitability or
fitness for purposes or commercial suitability, or hazardous wastes, hazardous
substances, toxic materials or similar phraseology relating to the environmental
condition of the Property or any portion thereof.



6.  
NON-DISTURBANCE.  In the event of a foreclosure under the Security Instrument,
so long as there shall then exist no breach, default, or event of default on the
part of Tenant under the Lease, Lender agrees for itself and its successors and
assigns that the leasehold interest of Tenant under the Lease shall not be
extinguished or terminated by reason of such foreclosure, but rather the Lease
shall continue in full force and effect and Lender shall recognize and accept
Tenant as tenant under the Lease subject to the terms and provisions of the
Lease except as modified by this Agreement; provided, however, that Tenant and
Lender agree that the following provisions of the Lease (if any) shall not be
binding on Lender:  any option to purchase with respect to the Property; any
right of first refusal with respect to the Property; any provision regarding the
use of insurance proceeds or condemnation proceeds with respect to the Property
which is inconsistent with the terms of the Security Instrument; or any tenant
improvement allowances or construction obligations.



7.  
MISCELLANEOUS.



 
7.1
Remedies Cumulative.  All rights of Lender herein to collect rents on behalf of
Mortgagor under the Lease are cumulative and shall be in addition to any and all
other rights and remedies provided by law and by other agreements between Lender
and Mortgagor or others.

 
 
7.2
NOTICES.  All notices, demands, or other communications under this Agreement and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth below (subject to change from time to
time by written notice to all other parties to this Agreement). All notices,
demands or other communications shall be considered as properly given if
delivered personally or sent by first class United States Postal Service mail,
postage prepaid, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid, except that notice of Default may be sent by certified
mail, return receipt requested, charges prepaid.  Notices so sent shall be
effective three (3) Business Days after mailing, if mailed by first class mail,
and otherwise upon delivery or refusal; provided, however, that non-receipt of
any communication as the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  For purposes of notice, the address of
the parties shall be:

 
 
E-2

--------------------------------------------------------------------------------

 


Mortgagor:
[____________________]
c/o Flatiron Property Management LLC
5500 Flatiron Parkway, Suite 120
Boulder, CO 80301
 
With a copy to:
 
Goff Capital Partners
6465 South Greenwood Plaza Boulevard, Suite 1075
Centennial, CO 80111
Attention:  Conrad Suszynski
 
And to:
 
Goff Capital Partners
500 Commerce Street, Suite 700
Fort Worth, TX 76102
Attention:  Mark Collier
 
Tenant:
 
[________________]
[________________]
[________________]
Attention:  [_________]
 
Lender:
 
Wells Fargo Bank, National Association
Wells Fargo Bank, National Association
4643 South Ulster Street, Suite 1400
Denver, CO  80237
Attn:  Susan Rich
Loan No. 1013911
 
With a copy to:
 
Wells Fargo Bank, National Association
608 2nd Ave S, Floor 11
Minneapolis, MN 55402
Attention:  Bao Thao
Loan No.: 1013911



 
Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days' notice to the other party in the manner set forth hereinabove.

 
 
7.3
Heirs, Successors and Assigns.  Except as otherwise expressly provided under the
terms and conditions herein, the terms of this Agreement shall bind and inure to
the benefit of the heirs, executors, administrators, nominees, successors and
assigns of the parties hereto.

 


1.4  
Headings.  All article, section or other headings appearing in this Agreement
are for convenience of reference only and shall be disregarded in construing
this Agreement.



1.5  
Counterparts.  To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required.  It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single document.  It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.  Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.



1.6  
Exhibits, Schedules and Riders.  All exhibits, schedules, riders and other items
attached hereto are incorporated into this Agreement by such attachment for all
purposes.





[Remainder of Page Intentionally Left Blank.]






 
E-3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.


NOTICE:  THIS SUBORDINATION AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE
PERSON OBLIGATED ON YOUR REAL PROPERTY SECURITY TO OBTAIN A LOAN A PORTION OF
WHICH MAY BE EXPENDED FOR OTHER PURPOSES THAN IMPROVEMENT OF THE LAND.


IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.


"MORTGAGOR"


[___________________],
a [_________________]




By:           ______________________________
Name:      ______________________________
Its:           ______________________________




STATE OF ______________________________     )
) ss.
COUNTY OF ______________________________  )


The foregoing instrument was acknowledged before me this ______ day of
__________, 201__, by _________________________, as _________________________ of
_________________________, a _________________________.
 
 
Witness my hand and official seal.


My Commission expires:
                                                                                                                                _______________________________________
Notary Public




"TENANT"


[___________________________],
a [_________________________]




By:  ______________________________
Name:  ____________________________
Its: _______________________________




STATE OF ______________________________        )
  ) ss.
COUNTY OF ______________________________    )


The foregoing instrument was acknowledged before me this ______ day of
__________, 201__, by _________________________, as _________________________ of
_________________________, a _________________________.
 
 
Witness my hand and official seal.


My Commission expires:


_______________________________________
Notary Public




"LENDER"


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:  ______________________________
Name:  ____________________________
Its: _______________________________




STATE OF ______________________________         )
    ) ss.
COUNTY OF ______________________________     )


The foregoing instrument was acknowledged before me this ______ day of
__________, 201__, by _________________________, as _________________________ of
_________________________, a _________________________.
 
 
Witness my hand and official seal.


My Commission expires:


_______________________________________
Notary Public


 
 
E-4

--------------------------------------------------------------------------------

 


EXHIBIT A


[To be attached]



 
A-1

--------------------------------------------------------------------------------

 

Exhibit F


TENANT-OWNED ALTERATIONS
 
Equipment Number/Label
Equipment Name
Equipment Type
Location
Comments
AWLAB-CENT-001
RA20 Centrifuge
Centrifuge
Wet Lab
Centrifuge needed for chemical separation operations and will need to be
properly fastened to the floor to properly maintain equipment
AWLAB-DW-001
Dishwasher
Dishwasher
AW/Lab
Will be embedded into lab table and connected to building water and sewer
infrastructure
AWLAB-FH-001
8'-12' Labconco Fume Hood
Chemical Hood
AW/Lab
Will be fastened to the floor and will be fastened to building wall and floor. 
Will be connected to building utilities including makeup air and ducting for
proper operations.
AWLAB-FH-002
8'-12' Labconco Fume Hood
Chemical Hood
AW/Lab
Will be fastened to the floor and will be fastened to building wall and floor. 
Will be connected to building utilities including makeup air and ducting for
proper operations.
AWLAB-LB-001
Lab Bench/Shelf
Bench
AW/Lab
Will be fastened to wall and floor.  Lab benches have chemical resistant top for
durability with chemicals.
AWLAB-LB-002
Lab Bench/Shelf
Bench
AW/Lab
Will be fastened to wall and floor.  Lab benches have chemical resistant top for
durability with chemicals.
AWLAB-LB-003
Lab Bench/Shelf w/sink
Bench
AW/Lab
Same as above but will have water and sewer hard piped
AWLAB-LB-004
Lab Bench/Shelf w/sink
Bench
AW/Lab
Same as above but will have water and sewer hard piped
AWLAB-LB-005
Lab Bench
Bench
AW/Lab
Will be fastened to wall and floor.  Lab benches have chemical resistant top for
durability with chemicals.
AWLAB-TBL-006
Marble Balance Table
Table
AW/Lab
Will need to be properly fastened to the floor to enable high precision
analytical equipment to function properly
MECH-DIW-004
DI Water Purification System
Utility
Mech Room
Utility that will be fastened to the floor in order to operate properly
MECH-HWT-006
Hot Water Tank
Utility
Mech Room
Utility that will be fastened to the floor and/or wall of the building in order
to operate properly
PILOT-CENT-002
RC30 Centrifuge
Centrifuge
Pilot Lab
Centrifuge needed for chemical separation operations and will need to be
properly fastened to the floor to properly maintain equipment
PILOT-DW-001
Dishwasher
Dishwasher
Pilot Lab
Will be embedded into lab table and connected to building water and sewer
infrastructure
PILOT-MIL-001
Mill - Ultra Centrifugal Mill
Mill/Grinder
Pilot Lab
Will need to be properly fastened to the floor to properly operate equipment
PILOT-WIH-001
12' Labconco Walk-In Hood
Chemical Hood
Pilot Lab
Will be fastened to the floor and will be fastened to building wall and floor. 
Will be connected to building utilities including makeup air and ducting for
proper operations.
 
       

*Such other equipment and fixtures as Tenant may install from time to time
specific to its type of business.
F-1

--------------------------------------------------------------------------------

 
